 In the Matter of HAZEL-ATLAS GLASS COMPANYandG. E. ROGERS, ONBEHALF OF HIMSELF AND OTHERS, AMERICAN FLINT GLASS WORKERSUNION OF NORTH AMERICA, AND LOCALS AND BRANCHES THEREOF,PARTY TO THE CONTRACTCase No. C-1735.-Decided August 18,1941Jurisdiction:glass manufacturing industry.UnfairLabor PracticesInterference,Restraint, and Coercion:threatening employees with loss of em-ployment if union activity continued ; threats to close plant if union organiza-tional drive successful ; surveillance of union meetings by Company officials.Discrimination:discharge of one employee for union activity ; asserted violationof employer rule requiring employee laid off to report for work found pretextto cloak discharge; even if true discriminatory refusal to rehire-refusal toreinstate certain employees to different available work for which employeesqualified after non-discriminatory lay-off for production curtailment-certainemployees discriminatorily laid off during general lay-off and discriminatorilydenied reinstatement-foreman, ineligible to membership in union, who refusedto replace striking operator,helddiscriminatorily denied reinstatement atexpiration of strike-one employee whose testimony improbable found notdiscriminated against.RemedialOrders: reinstatement with back pay for employees discriminatedagainst ; deductions from back pay from date of Intermediate Report to dateof Board's Order for employees ordered reinstated by Board but found by TrialExaminer not to have been discriminated against; reinstatement order notaffected by valid existing closed-shop contract where stipulation in partialsettlement of case provides that employees ordered to be reinstated shall begiven opportunity to become members of closed-shop union.Definitions :Foreman in his relation to his employer is an employee within the meaningof Section 2 (3) of the Act.Evidence:events leading up to illegal closed-shop contract made with an assistedlabor organization which were settled in stipulation of partial settlementconsidered as back-ground material to ascertain the nature of employer's laborpolicy and to determine credibility of witnesses in order to resolve unsettledportions of complaint.Mr. Robert H. Kleeb, Mr. W. G. Stuart Sherman,andMr. HarryBrownstein,for the Board.'Steptoe & Johnson, by Mr. James M. Guiher.andMr. Oscar L.Andre,of Clarksburg, W. Va., for the respondent..Holmes cf Lewis, by Mr. W. T. Lewis,of Columbus, Ohio, for theFlats.34 N. L. R. B , No. 60.346 HAZEL-ATLAS GLASS COMPANY347Mulholland, Robie c6 McEwen,byMr. Willard H. McEwen,of To-ledo, Ohio, for the Flints.Mr. Lewis R. Linet, Mr. James Maloney,andMr. William Campbell,of Philadelphia, Pa., for the G. B. B. A.Mr. Malcolm A. Hoffmann,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed1by G. E.Rogers,the National Labor Relations Board, herein called the Board, by theRegional Director for the Sixth Region(Pittsburgh,Pennsylvania),issued its complaint and notice of hearing,dated February 17, 1940,2against the Hazel-Atlas Glass Company, Clarksburg,WestVirginia,herein called the respondent,allegingthat the respondent had engagedin and wasengagingin unfair labor practices affecting commercewithin themeaning of Section 8(1) and(3) and Section 2(6) and (7)of the National Labor RelationsAct, 49Stat. 449, herein called theAct.The complaint and accompanying notice of hearing were dulyserved upon the respondent,G. E. Rogers,the American Flint GlassWorkers Union of North America,and Branches 565, 566, 567, 568,569, 570,and 580 thereof, and Locals 5, 54,and 88 thereof,hereincollectively called the Flints.The respondent filed its answer onMarch 7,1940.During thehearing, an amendment to the chargewas filed and an amendment to the complaint was likewise made.The respondent entered its answer thereto on the record at thehearing.-Regarding the unfair labor practices, the complaint,as amended,alleged in substance that :(1) from February 1 through April 26,1937, the respondent engaged in a preconceived plan of interferencewith the self-organization of . its employees;(2) during said timethe respondent requested the Glass Bottle Blowers Association ofthe United States and Canada, herein called the G. B. B. A., and'The charge was filed on April 26, 1938; an amended charge was filed on May 18, 1938,and a second amended charge on February 27, 1939.2 After the charge and the amended charge were filed with the Board and brought to theattention of the respondent,the respondent and the American Flint Glass workers. Unionrequested the Board to refrain from proceeding in the matter until certain terminationsinvolved therein could be considered as grievances and adjustment attempted,pursuant toan agreement between the respondent and said union.The Board did so refrain and theterminations were so considered by the parties both locally and at the October 15, 1938,Joint Conference of the National Association of Manufacturers of Pressed&Blown Glass-ware and said union.After this procedure failed to adjust the protests, the Board pro-ceeded on the charges previously filed. 348DECISIONS OF NATIONAL LABOR RELATIONS 'BOARDthe Flints' to organize its workers at Clarksburg,West Virginia,quickly in order to frustrate any organizing efforts of the Federationof Flat Glass Workers and Local No. 48 thereof, herein called theFlats,' and the respondent thereafter aided the G. B. B. A. and theFlints in said activity; (3) the respondent induced its employeesto join the G. B. B. A. and the Flints and induced them 'to transfertheirmembership thereto from the Flats; (4) on April 26, 1937,the G. B. B. A. turned over jurisdiction in the Clarksburg plant tothe Flints; (5) thereafter the respondent encouraged membership inthe Flints and discouraged membership in the Flats; (6) on April28, 1937, the respondent granted exclusive bargaining rights and aclosed-shop and check-off agreement to the Flints; (7) the Flintswere established and assisted by the respondent and were not therepresentatives of a majority of its employees; (8) the respondentdischarged Atkinson and Allman because they refused to join theFlints; (9) the respondent terminated the employment of G. E.Rogers and Guy Radcliff because of their militant activities onbehalf of the Flints; (10) the respondent terminated the employmentof nine other employees because of their activities on behalf of theFlats; (11) the respondent terminated the employment of Carderbecause of his refusal to perform work done by employees then onstrike.The respondent's answer, as amended, admitted certain allegationsregarding the character of its organization and business but deniedthe commission of any unfair labor practices.The answer admittedthat it granted to the Flints exclusive bargaining rights, a closed-shop and check-off agreement, and that it had discharged Atkinsonand Allman pursuant thereto. It further alleged that employeeBerry left the respondent without giving any reason therefor ; thatCarder was given the option of doing certain work or leaving, andhe thereupon left; that the other employees were laid off becauseof lack of work without any reference to their membership oractivity in any labor organization.Pursuant to notice, a hearing was held in Clarksburg, West Vir-ginia, from April 15 through May 31, 1940, before Tilford E. Dudley,the Trial Examiner duly designated by the Chief Trial Examiner.At the commencement of the hearing, the Federation of Flat GlassWorkers of America filed its motion for leave to intervene in theproceeding.This motion was granted.The Board, the respondent,and the intervenor were represented by counsel and participated inthe entire hearing.The G. B. B. A. and the Flints were likewiserepresented by counsel and participated in the hearing through April17 and 18, respectively.Full opportunity to be heard, to examine3Now known as Federation of Glass,Ceramic and Silica Sand Workers of America f1AZEfL-ATLAS GLASSS' COMPANY349and cross-examine witnesses, and to introduce evidence bearing onthe issues was afforded all parties.On April 17, 1940, all the parties to the proceeding entered intoitstipulation thereafter approved by the Board settling some of theissues formed by the pleadings herein.By said stipulation, the re-spondent agreed to reinstate Atkinson and Allman with back paytotaling $2,250.The parties further agreed that the contract betweenthe respondent and the Flints should be completely suspended; thatthe Board's Regional Director should conduct an election on June 11,1940, to determine whether a majority of the respondent's employeesat Clarksburg wanted the Flints, the Flats, or no union to representthem in collective bargaining; that the respondent would recognizethe union, if any, so selected by a majority of its employees. It wasfurther agreed "that this stipulation is a complete and final settlementof all charges of violation of the National Labor Relations Actalleged to have been committed by either the'Company or the Flintswith respect to the contract between them, and also of any and allcomplaints and claims in this proceeding by and on behalf of saidEvan L. Atkinson and William V. Allman." The stipulation alsoprovides that it is not to be used "as a basis for any objection by anyparty to any proffered testimony otherwise competent and materialto the issues remaining in the case" and that "neither the LaborBoard nor the Company shall in any way be prejudiced by thissettlement stipulation . . . in the hearing and determination ofthe remaining issues in the' case."During the course of the hearing the Trial Examiner made anumber of rulings on motions and on objections to the admissionof evidence.The Board has reviewed the rulings of the Trial Ex-aminer and finds that no prejudicial errors were committed.Therulings are hereby affirmed.At the close of the hearing, the TrialExaminer gave the parties opportunity to present oral argument andto submit briefs. In support of its position the respondent sub-mitted a brief to the Trial Examiner which has been considered bythe Board.Thereafter, the Trial Examiner filed his Intermediate Report,dated November 12, 1940, copies of which were duly served upon allthe parties, finding that the respondent had engaged in and was en-gaging in unfair labor practices, within the meaning of Section S(1)and (3) of the Act, and recommending that the respondentcease and desist from its unfair labor practices, offer full reinstat-ment to eight named employees 4 and make them whole for loss ofpay resulting from their discriminatory terminations of employment4 These employees are Carl McClung, Lloyd Phares, Guy Radcliff, James Casto, G. E.Rogers,William Radcliff,Carl Reed, Jr, and Hairy Carder. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDby the respondent, and recommending that the complaint be dis-missed in so far as it alleged discrimination with respect to the ter-minations of employment of four other named employees.5On December 23, 1940, the respondent moved the Board to makepart of the record herein the results of a consent election conductedon June 11, 1940, pursuant to the stipulation above mentioned." Themotion is hereby granted and the results of the election of June 11,1940, as set forth 'in themargin7are,instanter,made part of therecord herein.On December 23, 1940, the respondent, and on December 26, 1940,the Flats, filed exceptions to the Intermediate Report and to therecord.On January 8, 1941, the respondent, and on January 11, 1941,the Flats, submitted briefs in support of their respective positions.On April 17, 1941, pursuant to notice, a hearing was held before theBoard at Washington, D. C., for the purpose of oral argument. Therespondent and the Flats appeared, presented oral arguments, andotherwise participated in the hearing.The Board has consideredthe exceptions of the respondent and the Flats to the IntermediateReport and to the record, the briefs and the arguments of the partiesin support of their respective positions, and, except in so far as theexceptions are consistent with the findings, conclusions, and order setforth below, finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENT SThe respondent is a West Virginia corporation, with authorizedcapital stock of $15,000,000.It owns, either directly or throughsubsidiary corporations, glass and mining properties at Mill-Creek,Oklahoma, and Pittsburgh, California, a metal plant at Wheeling,West Virginia, and glass manufacturing plants at Washingtol,Pennsylvania, Grafton and Clarksburg,West Virginia, Ada andBlackwell, Oklahoma, Lancaster, New York, Oakland, California, and5 These employees are Thomas Berry, Howard Gaines, Flemie Whytsell,and FrancisFlynn.s Pursuant also to a "Supplemental"and "Second Supplemental Agreement to Stipulationof Partial Settlement"amending said stipulation in certain ministerial respects.4The election results n ere as follonn sTotal eligible-------------------------------------------------- 1,410Total valid ballots cast----------------------------------------- 1,352Votes for the Flats--------------------------------------------480Votes for the Flints -------------------------------------------830Votes for neither----------------------------------------------42s These findings are based upon a stipulation entered into by the attorneys for the re-spondent and the Board. HAZEL-ATLAS GLASS COMPANY351Zanesville, Ohio.Its entire sales organization is managed from itsgeneral offices in Wheeling, West Virginia.The respondent's plant at Clarksburg, West Virginia, is engagedin the manufacture and decoration of various types of glass con-tainers, such as glass jars, bottles, jugs, tumblers, tableware, coloredand decorated glassware, food containers, and specialty items. Theprincipal raw materials used at Clarksburg are sand, soda-ash, andlimestone.The total amount of raw materials used by the respondent atClarksburg in the year 1939 exceeded 61,000 tons in weight and$500,000 in cost.Approximately 95 per cent of these raw materialswere procured from outside the State of West Virginia and wereshipped from other States into the State of West Virginia.The total amount of finished products manufactured by the re-spondent at the Clarksburg plant in the year 1939 exceeded $5,000,000in value.Over 95 per cent of these finished products were shippedfrom Clarksburg to points in States other than West Virginia;small amounts were shipped to foreign countries.H. THELABOR ORGANIZATIONS INVOLVEDThe Federation of Flat Glass Workers 9 is a labor organizationaffiliated with the Congress of Industrial Organizations. It admitsto membership employees of the respondent.The American Flint Glass Workers Union of North America is alabor organization affiliated with the American Federation of Labor.In April 1937 it obtained a substantial membership among the re-spondent's employees at Clarksburg.For the skilled workers itformed Locals 5, 54, and 88; for the unskilled or miscellaneous work-ers, it formed Branches 565, 566, 567, 568, 569, 570, and 580.The Glass Bottle Blowers Association of the United States andCanada is a labor organization affiliated with the American Federa-tion of Labor.For a brief period in March and April 1937, it hadan extensivemembership among the respondent's employees inClarksburg,West Virginia.III.THE UNFAIR LABOR PRACTICESA. BackgroundAs stated above, the issues regarding the respondent's allegedassistance on behalf of the G. B. B. A. and the Flints were settledby a stipulation between the parties.Although no findings will bemade that the respondent thereby violated the Act, a consideration of° See footnote3, supra. 352DECISIONSOF NATIONALLABOR RELATIONS BOARDthese events is helpful in resolving the issues remaining in the caseand findings as to the allegations of illegality of the contract be-tween the respondent and the Flints will be made in so far as suchfindings are material to the unsettled issues remaining in the case 101.Early activities of the G. B. B. A.: 1915-1936The G. B. B. A.'s president and vice president testified that theG. B. B. A. had attempted to organize the respondent's employeessince 1915.In addition to various visits to the respondent's plants(but apparently not to the Clarksburg plant) the G. B. B. A.'spresident,Maloney, wrote the respondent's president in 1933 andseveral times in 1935 and 1936 in an effort to convince him thatthe respondent should withdraw its opposition to the organizationof its employees.Maloney testified : "I never received any replyto any of my letters, yet I kept hammering away because I knowthat men change their minds."However, the G. B. B. A. at notime directly approached the respondent's employees in Clarksburgor solocited their membership.2.Early activities of the Flints : 1925-1935The Flints began to organize the respondent's mould makers atits Clarksburg plant in 1925.They met considerable opposition fromthe respondent and in 1927 called a strike.They spent about $100,-000 for the strike, including strike relief and generalexpenses ofthe organizational campaign.During the strike, Elbert, a G. B.B. A. representative, approached Dawson, then superintendent ofthe respondent's Clarksburg plant, about a settlement.Dawson re-plied : "There will be no settlement in this plant . . .We have laidaside $168,000 with interest for a good many years for the purposeof stopping any labor organization that tries to enter our plant .. .We'll add more to it if necessary . . . We'll spend every cent ofit before we'll let any organization enter this plant." 11During a further attempt by the Flints in 1934 to organize theemployees, the Flint'sorganizer,Harvey Harshman, asked KarlWeaver, the respondent's superintendent of the Clarksburg plant,ifhe objected to his employees belonging to the Flints.Weaverreplied : "Mr.Harshman, the Hazel-Atlas Glass Company has apolicy and that policy is that no labor organization will ever be10 SeeMatter of Dain Manufacturing Company and Deere & CompanyandFarm Equip-ment Workers Organizing Committee, United Farm Equipment Workers of America, Local117, C. I.0, 25 N. L. R B. 821 ;Singer Manufacturing Company Y. National Labor RelationsBoard,119 F. (2d) 131 (C. C. A 7), cert. den, 313 U. S 595, enf'gMatter of Sanger Mango-facturing CompanyandUnited Electmcat, Radio C Machine Workers of America, LocalNo917, 24 N. L. R. B. 444.n This was not controverted, except by a showing that Dawsonhas since died. HAZEiL-A'T'LAS GLASS COMPANY353recognized."Harshman continued his ' organizing efforts; duringthe campaign two employees were discharged.The Flints took theircases before the National' Labor Relations Board, constituted underthe National Industrial Recovery Act,- which ordered both of themreinstated.The respondent complied as to one.The other case wastaken into the courts, but the National Industrial Recovery Act waslater declared unconstitutional and the second employee was neverreinstated.Harshman testified these events made his campaign verydifficult, and that he obtained only 75 or 8:; members out of the 1800or 2000 employees.3.The Flats continence organizational activities : February 1937In February 1937 Isaac Lewark was president of Flats Local 6at the Rolland flat glass plant in Clarksburg.At that time he begantalking to employees of the respondent about joining the Flats.Around the middle of February 1937, Lewark spoke to the Flats'national president about organizing the respondent's plant.Thelatter soon thereafter sent Lewark some membership applicationcards and he proceeded to get a few of them signed. Some of therespondent's employees took several cards and got other employeesto sign.In March 1937 the Flats employed several -men in Clarksburg toassist in organizing the respondent's employees.CarlMcWilliamsbegan such work during the first week in Marchl' James Reed,Isaac Lewark, and William Ward were also paid for organizationalwork during this period of time.Ward commenced his work atClarksburg on March 29, 1937.4.The respondent invites the G. B. B. A. to organize:March-April 1931Sometime in March 1937,14 Samuel B. Bowman, the respondent'sgeneral factories manager,15 telephoned James Maloney, presidentof the G. B. B. A., and suggested that Maloney come to Zanesville,Ohio, for an interview.Maloney readily agreed to do so.Bowmanhad the authority at, that time to determine the respondent's laborpolicy, due to the office which he then held."Created under Public Resolution No. 44(73rd Cong.,2nd Sess)to administerthe provisions of Section 7 (a) of the National Industrial Recovery Act, protecting therights of self-organization and collective bargaining.See 48 Stat 1183,48 Stat. 195isAlthough McWilliams did not testify,this date seems reliably determined by ward'stestimony that he approved an expense voucher for McWilliams for this period.'*The direct testimony on this date is vague. It is, however,clarified by the well-estab-lished dates of subsequent events.15Bowman has since died and Carnahan has become general factories manager. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDThis meeting was held on about Friday, March 19, 1937, in Bow-man'soffice.Those present for the G. B. B. A. were Maloney andW. W. Campbell, vice president.Those present for the respondentwere Bowman, John W. Carnahan, general productionmanager;Ralph Gorsuch, superintendent of theZanesvilleplant No. 1; KarlWeaver, superintendent of the Clarksburg plant.The conferenceconvened "around the middle of the morning and broke up in earlyafternoon."Bowman wanted to know aboutunions.He inquiredas to"how they conducted their business and just how they feltabout responsibilities."He also "asked a lot of questions regardingthe G. B. B. A. organization, how they operated, whom they hadcontracts with, and the whole time was taken up with various ques-tions of that character, trying to find out all he could regardingthe personnel of that organization and how it operated." 16Within the following week a second conference was held in Bow-man's office.The same people were present, plus some superin-tendents of various eastern plants of the respondent.Bowman askedmore questions regarding the G. B. B. A. and its jurisdiction.Camp-bell testified, "They wanted us to explain the procedure of theclosed shop.We did.They wanted information regarding seniorityrights.We explained them.They wanted information as to thecheck-off.We explained them."At this conference admittedly an understanding was reached be-tween- the respondent and the G. B. B. A. that the former wouldwithdraw its opposition to union organization and that the G. B. B. A.would "go out and organize their people"as soonas it could.BowmantoldMaloney that "the management of none of the plants wouldthwart the efforts of organization...[and] that he would soinform those plant managers who were not present at thatconference." 17Within the next few days, i. e. March 27 or 28, 1937, Campbell andseveral other executive officers and "lay workers" of the G. B. B. A.came toClarksburg to organize the respondent's employees. Campbellcalled upon Weaver and "said he was here following out what he16Maloney testified he assumed Bowman "sort of lookedMr. Campbell and myself over "17Weaver's testimony suggests that the respondent called these meetings and reversed itslabor policy becauseof the "particularlysore situationwhich wasthen flamingon the WestCoast."He testifiedthat the time of the March 19 meeting, "there wererumors at someof the plantsthat theyhad . . . national organizers in amongstthe men" and at the Oak-land, California,plant, "they were threateninga picket line and shuttingdown the plant.if the employees there did not Join the G. B. B A."He saidthat at thetime of the secondmeeting, "theWest Coastrepresentativesof the G. B B. A. wereprecipitating a situationthere thatwas quite confusingto the plant there, by theinsistence of this picket line."However, the G.B. B. A. had long been quiescent.Even in 1937,its activitieswere con-fined to theOakland, California, plant.It did nothave a single member at Clarksburgand had never tried to organizethat plant.We, therefore,do not believe it was fear ofthe G. B. B. A. that causedthe respondentto capitulate. HAZEL-ATLAS GLASS COMPANY355heard Mr. Bowman say in Zanesville" and that the G. B. B. A. wasstarting its organization drive at that time.Campbell testified, "theemployees knew that the company was opposed to organization ...and ... we realized we had to break that down; we realized, too,that if the company or the plant managers where we were organizingwould make a statement to their employees . . . that it would be agreat help to us and it would leave their employees more at ease."He, therefore, asked Weaver if he would help in this regard.Weaverreplied, "Sure, and in any way that I can do it legitimately." Camp-bell also asked Weaver to address some organization meetings he wasgoing to hold in a day or so for the employees.Weaver consented.Campbell also inquired as to whether the G. B. B. A. could rent anearby hall, known as Fetty's Pool Room, which adjoined Fetty'sRestaurant.This structure was about 100 feet from the entrance tothe respondent's plant. , The respondent had leased it ever since earlyin 1936 and-had equipped and used it for employee meetings. Thepersonnel department had displayed there for the employees a soundfilm on venereal diseases.Other employees had used it to rehearsesome amateur theatricals which they later gave at employee parties.The key to the building was kept at the watchbox in front of therespondent's plant and arrangements for use of the hall were normallymade through the respondent's personnel office.Weaver grantedCampbell's request.Campbell paid either $5 or $10 as rental for aboutaweek's time.On Monday, March 29, 1937, the respondent's general productionmanager, Carnahan, came to Clarksburg ; he remained for about 2days.On March 29, Weaver prepared a notice to the employees inClarksburg.He testified it was a result of the Zanesville arrangementbetween the respondent and the G. B. B. A. and issued for the purposeof conveying to the employees' "the gist of what had occurred at thetwo conferences."Weaver discussed the notice with Carnahan whosaid he "thought it was all right." The notice was issued by Weaver'soffice for posting throughout the plant in the same manner as otherofficial notices.Brady Sims, who was in charge of the personneldepartment, received the notice in the course of his duties and beganto post copies at about 12: 15 p. in. that day.He placed them on allof the respondent's 17 regular bulletin boards, located "in everydepartment of the plant, usually in a conspicuous place." This noticeread as follows: 356DECISIONSOF NATIONALLABOR RELATIONS BOARDHAZEL-ATLAS GLASSCOMPANYGLAss WAREKARL WEAVER,Superintendent.CLARKSBURG, W. VA.,March 29,'1937.TO OUR EMPLOYEES :Your Company has always endeavored to recommend to youthe best course to pursue in the light of conditions that existed.Today we are again asking your 100% cooperation in a stepwhich we now believe will afford the greatest protection to yourjob and to the Company as a whole.The management for several days has been arranging thenecessary details with the officers and representatives of theGlass Bottle Blowers Association and the American Flint GlassWorkers' Union.The representatives of the Glass Bottle Blowers Associationare here and will sign you up for the American Flint GlassWorkers' Union. These two unions and your Company are fullyin accord in this arrangement.Both of these organizations are affiliated with the AmericanFederation of Labor and for a number of years have had juris-diction in most of the glass plants making ware similar toour own.The American Flint Glass Workers Union will have jurisdic-tion in the Mould Shop, including mould cleaners; the GlassBottle Blowers Association in all other departments of the Plant.We know from experience that you employees have had faithin the decisions of your Company and we are asking you nowto continue that faith by promptly signing up in these organiza-tions today.Representatives are stationed in the old pool halljust beyond Fetty's Restaurant.Your foreman will arrange tosend you over to sigii up.If there are any questions, see your department head or thewriter of this notice. -This action by the Company is foryourbest interest in viewof existing conditions.Please continue your fine cooperation by signing up on yourpresent shift.Thank you !KARL WEAVER,kw remPlant Superintendent.Factories:Washington, Penn.; Wheeling, W. Va.; Clarksburg,W.Va.; Grafton, W. Va.; Zanesville, Ohio; Blackwell, Okla.; 'HAZEL-ATLASGLASSCOMPANY357Ada, Okla. ; Oakland, Calif. ; Lancaster, N. Y.General Offices,Wheeling, West Virginia.Weaver also informed V. L. Nelson and J. David Blackwell, man-agers of the production department of the plant,18 that the G. B. B. A.was going to organizethe plant and that they should see that themen were affordedrelief sothey could go to Fetty's Pool Room tosign up.Pursuant to these instructions and to Weaver's postednotice, Nelsonand Blackwell admittedly did so inform and instructthe various foremen under them.Extra personnel was accordinglyretained at the plant to give relief (i. e. to act as substitutes) for theemployees when they went outside to Fetty's Pool Room to join theG. B. B. A. The foremen, in turn, passed the information on to theemployees,both directly and through the relief men.The testimony is in dispute as to what the various officials told theemployeesabout the necessity of their joining the G. B. B. A.Nelson, Blackwell, and the various foremen all testified that theinstructionsthey received and passed on to those under them werethat the men were being relieved to sign up for the G. B.B. A.,if they so desired.However, the employees' testimony indi-catesthe instructions were not conditioned upon their desires.Insome casesthey were merely told they were being relieved to go to thepoolroom to signup for the union; in other cases they were told byforemen they were "supposed" to sign, or they "had better sign up,"or "they want all you fellows . . . to sign up . . . That's orders."Most of the employees who testified on this point said they were toldby foremen or other officials that theyhad to sign up;that it wascompulsory if they wanted to continue working at the plant; thateveryone would have to join.About 1800 employees d;d join in thenext few days.It is unnecessaryto determine what specific words were used ineach of the conversations here involved; their import is clear fromthe record.The respondent's previous conferenceat Zanesville, itsnotice ofMarch 29, 1937, and the evidence of subsequentevents,hereinafter described, support the employees' testimonyin generaland indicate that the respondent told the employees it wanted andexpected them to join the G. B. B. A.; if any of them questionedthis, they were told they had to join.Whether the respondent wouldgo so far.as todischarge a man who refusedto join was never deter-mined, because of a subsequentchange in labor organizations."At that time Blackwell was in chargeof theproduction from tanks Nos 1 and 2 ; Nel-son was in charge of tanks Nos 3,4, and 5However, in July 1937,Nelson was placed incharge of all the tanks and all production;he has held this position ever since.451269-42-vol 34-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWithin the next few days, around March 30, 31, or April 1, 1940,Weaver fulfilled his promise to Campbell to address some G. B. B. A.organizational meetings.He testified this "was again rather follow-ing up the statement that Mr. Bowman made in the second meetingat Zanesville."He appeared at two or three meetings, at differentshift times, and spoke for a few minutes at each meeting.In hisspeeches he mentioned the Wagner Act and other Federal legislationwhich he said gave employees the right to join labor organizations; hesaid the respondent had been studying the different organizationsand had come to the conclusion that the G. B. B. A. and the Flintswere the suitable or logical organizations for the employees; that theyhad represented employees in the glass container industry for ap-proximately 50 years; that the respondent had always been interestedin the welfare of the employees; that it believed joining these organi-zations was in their best interest and it hoped the employees wouldcooperate 100 per cent.Weaver then either introduced Campbellas an official of the G. B. B. A., or turned the meeting over to him anddeparted.5.The respondent assists the Flints to organize : April 1937,et seq.At about the same time, i. e., on Monday, March 29, 1937, M. J.Gillooly andWilliam G. Muhleman, president and national repre-sentative, respectively, of the Flints, conferred in Zanesville, Ohio,wih Bowman, Carnahan, Greer, and Shipman, who represented therespondent.Gillooly and Muhleman explained the operation of theirunion; they sought recognition for the Flints and establishment ofrules and agreements for mould makers in the respondent's variousshops.The respondent said, "Whenever you have a sufficient numberof men organized, we will talk business."The Flints then claimedmembership at Zanesville, Clarksburg, and Washington, Pennsylva-nia.Actually they had no more than a nominal number of membersat Clarksburg, and perhaps none.On Thursday, April 1, 1937, Muhleman and Ross Leidy came toClarksburg to organize the mould makers and machinists for theFlints.Muhleman arranged with the G. B. B. A. representativesfor the use of Fetty's Pool Room on the next evening, April 2.Healso asked Weaver to speak at this meeting and to "explain . . . thecompany's policy that they were not going to interfere with organiza-tion rights in harmony with the Wagner Law."Weaver consented.Muhleman also telephoned "some of our men here who we knew werefavorable and told them to get the word around that we were goingto set up a local union in Clarksburg" and have a meeting thatFriday night. HAZEfL-ATLASGLASS'COMPANY359On April 2, 1937, Harry H. Cook, then the Flints' first vice presi-dent,19 also arrived in Clarksburg.The general organizational meet-ing of the mould makers and machinists was held that night.At thehearing Cook estimated that 80 or 90 workers were present that eve-ning.Here, as with the G. B. B. A., he told of the Federal legisla-tion and the employees' rights to join labor organizations; he relatedthe respondent's interest and investigation and said that the respond-ent believed the G. B. B. A. and the Flints were the logical organiza-tions.He said that the Flints represented the mould makers at allof the plants and would have jurisdiction in Clarksburg over themould shop, including mould cleaners.Weaver then turned themeeting over to Cook and departed. Cook delivered an organiza-tionaladdress and the men were "given the obligation" that night.20During this stop-over at Clarksburg, Cook learned that the plant'sprincipal product was, glass tableware and not glass bottles.Hethereupon formed the opinion that the G. B. B. A. had no jurisdictionat all in the plant and that the Flints were entitled to the entire plant,rather than to only the mould shop.He so informed Gillooly, theFints' president.21Gillooly then telephoned G. B. B. A. PresidentMaloney and claimed jurisdiction of the entire plant.On April5,Maloney wrote Gillooly; on April 15, Gillooly replied.OnApril 19, Gillooly wrote again, suggesting a joint meeting with therespondent on Saturday, April 24, 1937.This meeting was subse-quently held in the respondent's office at Zanesville.In the meantime the organizers for the Flats increased their solici-tations for members.They distributed application cards in frontof the factory gates to employees leaving and entering at differentshifts.They also sought applicants in the poolrooms, recreation halls,and other gathering places in Clarksburg.Some employees tookcards into the plant and there sought to secure signed applicationsfrom their fellow workers.Berry testified he thus handed out appli-cations and the men signed them and returned the cards to him.Hegot several cards signed up even before the first meeting.The Flats arranged for a meeting to be held at the Masonic Templein the evening of Wednesday, April 21, 1937.Around the middle ofApril, they commenced passing out handbills at the factory gate,announcing this meeting as a C. I. O. mass meeting, with the presidentof the Flats as the principal speaker.These flyers were distributedopenly, while Weaver, Nelson, and other company officials passed in1eDue to the death of former President Gillooly,Cook has been acting president of theFlints since April 2, 1940.20Muhleman testified he thought there were two meetings that day and, "I would say inthe two meetings there must have been approximately 135'. . . pretty close to 95%" ofall the mould makers and machinists there21There is some evidence that Gillooly had received similar information and opinion fromElbert, another organizer,on March 30, 1937. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDand out of the plant.Employee William Radcliff took two or threeof the leaflets inside the factory ; two of them he gave to other em-ployees; the third he carried back through the packing room and themould shop, showing it to the other employees. "I just held it upin front of them and let them read it," he testified.Employee McClung joined the Flats about April 16, 1937, and thenhelped distribute notices of the Masonic Temple meeting.He gaveone to Foreman Otto Wolfe, who said "that was a good way to loseyour job because the news was going around that theywere going toshut down the plant if they went C. I. 0.1122Nevertheless, the meeting was held as scheduled.Lewark presided.Glenn McCabe, president of the Flats, was the principal speaker.Heattacked the G. B. B. A. as a company-dominated union and arguedthat the Flats were more progressive and thus more desirable.Whenhe finished, Arthur Elbert, a representative of the Flints, interruptedthe meeting and asked to speak. After some dispute, permission wasgiven him and he spoke in favor of the Flints, saying only that theyhad jurisdiction of the plant.Application cards for the Flats werecirculated throughout the crowd and about 50 of the respondent'semployees joined that night.Elbert estimated that about 900 peopleattended the meeting; an, official of the Masonic Temple estimatedabout 125 to 150; other estimates ranged between 150 and 500. Theauditorium's seating capacity was about 450.Also present at the Masonic Temple meeting were several of therespondent's supervisory employees, namely : William T. Myers, whowas then an assistant to Nelson and is now assistant production super-visor; Harry Tate, the foreman over the warehouse; James Anderson,a foreman over the bottle-making machines in the production depart- .ment; John Messenger, an assistant foreman in the warehouse depart-ment; and Clyde Reed, another assistant foreman.None of theseofficials took any part in the meeting, except to observe it.Myerstestified curiosity was his only motive for attending the meeting.23At about this time 24 Grover Earl Rogers, an employee who, asWeaver put it, "seemed to have this matter of organization very muchon his mind," telephoned Weaver and obtained permission to conferwith him at the latter's residence.The two men discussed laborunions in general and those organizing the steel and automobile indus-22 Otto Wolfe denied making such a statement and denied any knowledge of McClung'sdistributing any C. I. O. notices or literature at the plant.However, we find, as did theTrial Examiner who observed the demeanor of the two witnesses,that McClung's testimonyis true23Anderson,Messenger,and Reed did not testifyTate did testify but was not ques-tioned concerning his attendance at this meetingThe presence of these five officials atthe meeting was not controverted by the respondent.24Rogers testified it was on or near April 21, 1937, during the time the G. B. B. A. wasat the plant and before the Flints took jurisdiction.Weaver was not certain of the date.There are some indications that this event took place later.. HAZEL-ATLAS GLASJ^3 COMPANY361tries in particular.They talked about the activities of the C. I. O.and the sit-down strikes that occurred in the automobile plants.Weaver expressed strong opposition to sit-down strikes and to "anygroupof workers who resorted to means of that character."He saidthe respondentdid not wantto contend with that in the Clarksburgplant,and, "We don't feel that we can work with the C. I. O. Forthat reason,we chose this organization to represent the workers ofour plant."They discussed the possibility of the C. I. O. entering theClarksburg plant.Weaver said the Company could not work withthe C.I.0.; that theyalways acted'first and talked afterwards; andthat he hoped Rogers and the committees would be able to establishthe G.B. B. A. and the Flints at the plant.A few dayslater'25Rogers conferred with Weaver in his office.Weaver told him, in effect:"If you men will take the organizationof our choice,We willgo more than half waywith you.In fact, youwill be surprisedat the things we will dofor you. I don't hesitateto tell you,Rogers, that at this timewe are putting $211,000 in #2 tank.If the C. I. O. gets a hold in this plant, work will stop immediately onthat tank andthe gateswill close andthey Will rustoff of the hingesbefore they open."Soon thereafter,Rogers and employees JohnLeonard andCecil Johnson conferredwithWeaver in his office.Weaver made approximately the same statement to them a] S0.26On the following Saturday,April24, 1937,the meeting at Zanes-ville as held between representatives of the respondent,the G.B. B. A.,and the Flints to settle the jurisdictional dispute.Those presentwere Carnahan and Weaver for the respondent ;27 Maloney and Camp-bell for the G. B. B. A.; and Gillooly for the Flints.Maloney testi-fied, "Iapproachedthe matter as diplomatically as I possibly couldto the representatives of the firm and informed them that the Ameri-can Flint Glass Workers Union,under the laws and regulations ofthe American Federation of Labor, . . . that it was up to them toorganize the employees at Clarksburg."The respondent'sofficialsaccepted this announcement as final.As Campbell testified,"An un-derstanding was reached that the Clarksburg plant in all essentials wasa Flint factory and everyone who worked here should belong to theFlint organizationand that theyhad jurisdiction over it."Gilloolyannounced he would come promptly to Clarksburg with organizersfor the Flints.^ The same uncertainty as to time applies also to this incident"In histestimony about these (onveisations, Weaver denied saying that the respondentcould not work with the C.I.O. and that if the C. I.0 got a hold in the plant it wouldclose the gatesHe admitted the rest of the con(ersations, however,and said he mentionedclosing the gates only in connection with denionstiations by any unionWeaver's testi-mony,consideied in the light of his notice to emploi ecs posted on March 29, 1937, convincesus, as it did the Trial Examiner,that he expressed preference foe the(7B B A and Flintsand opposition toward the FlatsI"Bowman was then in the hospital and died shortly thereatter 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt, noon' that day,Weaver telephoned to Nelson in Clarksburg.They discussed some production matters and Weaver "told him thenof what Mr. Gillooly had told Mr. Carnahan and myself that morn-ing."Thereupon Nelson went to Rogers in the factory and told himthat on the following Monday Gillooly would be in Clarksburg toorganize the employees of the plant; "that the boys didn't seem tolike the G. B. B. A. any" and "it didn't sound so good to him ;" thathe thought the Flints "would be more satisfactory."He said, "Iwant you to tell all the men that Mr. Gillooly will be here and willtake over the plant, and that we will have a good union." 28Rogersreplied that he could not leave his work; Nelson said he would seeabout that.Later in the day Foreman William D. Blackwell instructed hisrelief boy, Alva Hamilton, to reliveRogers.29As Hamilton walkedtoward Rogers, he was preceded by Nelson, who also went to Rogers,put 'his hand on the latter's shoulder, and said, "Earl, the C. I. 0.is about to come in here.You go around and talk American Flint tothe boys and tell them if the C. I. 0. comes in here, we will shut herdown ; and don'tmiss a man." 3°Rogers thereupon contacted everyman working on that shift in the production department and deliveredto them Nelson'smessage.He then reported to Nelson that he hadcarried out Nelson's instructions.Rogers was away from his workmost of that shift but no deduction was made from his pay. In fact,no notation was ever made on his time card to show his absence fromduty.^ Nelson testified,"Imade no such statement to Mr. Rogers.I did make this state-ment to him...shortly after I talked to Mr. Weaver on April 24th, and that was to theeffect just what Mr. Weaver told me, that the G B. B. A. had ceded jurisdictional rightsto the American Flint Glass Workers Union for the Clarksburg plant. I told Rogers tonotify the committee to that effect...He was a member of the committe that had beenformulatedI do not know whether it was 566 at that time or not but I do know that he wasa member of the committee of the boys and I'told him to notify his committee."Givingweight to the demeanor of the w itnesses,the Trial Examiner credited Rogers' version of theconversation,as do we.29Blackwell denied this.The Trial Examiner did not credit his denial"in view of all thecircumstances" ;nor do we.30Nelson denied this, saying that after he told Rogers to notify the committee about theFlints, he left the plant for the afternoon.However,Rogers'testimony was corroboratedby Hamilton.The latter had since left the respondent's employ and moved to anothertown where he was working for an unrelated concern,and where he had lived for,about oneand a half years before the hearing.Although he was named in the charge,he testifiedunder subpena.At the time of this incident he belonged to no union.Later he joinedboth the Flints and the Flats but his testimony indicates he did not attend meetings of theFlats and never learned much about either of the labor organizations.He thus appears tobe a disinterested witness, and the above finding, which accords with that of the TrialExaminer,is based primarily on his testimonyRogers testified to the same effect, thatNelson told him: "I want you to go out in this plant and tell every man that the AmericanFlint Glass Workers Union is coining in here next week to take this plant over and we'expect every man to join up with that organization,and if the C. I. O. gets in here, thegates of this plant will close and they will rust off the hinges before they will open " HAZEL-ATLAS GLASS COMPANY363The next day, Sunday, April 25, the Flats held a mass meeting forthe respondent's employees in the Carmichael Auditorium.The meet-ing was advertised by radio announcements.However, it was a veryrainy night and the attendance was small, consisting of only slightlyover 100 people.McCabe, president of the Flats, gave the principaladdress, and about 50 employees signed up for membership in theFlats.Also in attendance at this meeting were Nelson, Brady Sims, whowas in charge of the respondent's personnel department, and GordonBrown, a watchman for the respondent.31They had met each otherunder an awning on a street corner, half a block from the auditorium,and walked together to the hall.They stood at the entrance, whichwas at the back of the auditorium and from which they could observethe men in attendance.They testified there were about 15 peoplepresent when they were there. Soon after they arrived, employeeBerry saw them and reported their presence to McWilliams, a Flatsorganizer, who requested them to leave.They did so.Brown testified he was on his way uptown that night and hap-pened to meet Nelson and Sims under the awning; that "there was agood many others passing by who had stopped there and were goingaround towards Carmichael and somebody had mentioned . . . thatthere was a meeting of the Hazel-Atlas employees"; that he men-tioned it to Nelson and Sims and so they walked down to see whatitwas.Sims' testified he was going to the drug store to get somemedicine for his mother when he met Brown on the corner; Nelsonthen joined them; someone mentioned the meeting and so they wentdown the street to the hall.Nelson testified he was on the way to amovie when he met Brown and Sims; that someone then mentionedthe meeting and suggested they attend; that he then went "out ofcuriosity more than anything else."However, these explanations donot seem plausible.That a manager of production, a director ofpersonnel, and a company watchman -all merely chanced to meet ona rainy Sunday night at the same street corner and underneath thesame awning seems unreasonable. Testimony that their attention wasdrawn by "a good many others passing by" to the Carmichael meet-ing seems inconsistent with their testimony that there were only about15 people at the meeting.That they departed from their individualprojects for the evening and followed these employees through therain to the auditorium, merely because of their curiosity and becausethey too were Hazel-Atlas employees did not seem credible to the'EmployeeFlynn testified that, in addition to Sims and Nelson, Foremen Harry Huffand Harry Melvin andwatchman Van Scoy werepresent at the meeting.However, thiswas denied by Huff, Melvin,Van Scoy, Nelson,and Sims.From his observation of thewitnesses and study of the testimony,the Trial Examiner accepted,as do we, the denialsas being true. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDTrial Examiner, nor does it to us.We I elieve and hereby find thatNelson, Sims, and Brown met by prearrangement for the purpose ofattending the meeting of the Flats and observing those present andthe activity there undertaken and that they followed this plant untilasked to depart from the auditorium by the Flats organizer.On Monday, April 26, Rogers worked during the morning shiftfrom 6: 00 a. in. until 12: 00 noon.During this shift, Nelson toldhim that Gillooly had arrived in Clarksburg and could be seen thatafternoon at the Stonewall Jackson Hotel.32Accordingly, Rogersconferred with Gillooly that afternoon.They arranged to have amass meeting that night.Rogers thereupon rented Fraternal Halland secured chairs for the occasion.13Other workers notified theemployees thereof.Fraternal Hall was packed that night with the respondent's em-ployees.On the platform were Campbell, Gillooly, Harvey Harsh-man, and perhaps employee Stark.Campbell spoke first, saying thatthe G. B. B. A. had organized all the respondent's plants but thatthey now realized the Flints properly had jurisdiction of the Clarks-burg plant and that the G. B. B. A. was therefore ceding jurisdictionto the Flints and hoped the employees would give Gillooly "the same,cooperation and same courteous treatment that you have given us."Campbell closed by saying : "Mr. Gillooly, I hereby hand you a bigbaby . . .You will have to nurse it."When he finished, employeeAtkinson asked what right he had to take over these employees.Gillooly replied : "Because there is no protest being made."Atkinsonthen protested ; others noisily joined him.A preacher tried to restoreorder by praying.As he concluded, employee William Radcliffshouted out : "Give us our freedom.We want the C. I. 0." Therewas then more turmoil and the meeting finally dissolved.The Flatscirculated membership cards among the crowd and got about 10 moresigned applications that night.This brought the total of Flat mem-berships to approximately 110. - The Flints secured their first signedapplications that day and reached a total of 10 memberships by theend of the day.After the meeting the leaders of the Flints retired to the WaldoHotel in Clarksburg and discussed the progress of theirorganiza-tional campaign.They were discouraged.Gillooly said : "We mightjust as well go back to Toledo in the morning and let it gobecause"Nelson denied this conversationHowever, In viewof the conversations the precedingSaturday afternoon,his attendance at the Flats meeting,and the subsequent events, herein.after set forth,the Trial Examiner did not credit his denial,nor do NNe34 On cross-examination Rogers became confused as to the dates of this activityHe alsotestified incorrectly as to the date of the Masonic Temple meeting and the date of hisSaturday afternoon conferences with Nelson. Iiowwever,confusion as to dates does not initself destroy the value of his testimony on other points HAZEL-ATLAS GLASS COMPANY365it'splain to be seen that the men want the CIO." 34However, thegroup finally decided to post notices at the plant and try to holdanother meeting of employees on the following night.Harshmanand Rogers then went to Harshman's hotel room, Where Harshmantyped "a lot of notices" for the meeting.These two men then wentfrom Harshman's room to the respondent's plant.They arrivedshortly before midnight.Howard W. Van Scoy was the, watchman on duty at the factorygate at that time.Rogers told Van Scoy he wanted to go inside theplant to post the notices of the Flint meeting.Van Scoy repliedthat it was "perfectly all right, go ahead; I have been instructedto let you into the plant during this organization campaign at anytime." 3bHarshman and Rogers then went inside the plant andRogers posted the notices on the various company bulletin boards.The next day, Tuesday,,April 27, Rogers and others spread amongthe employees the notice of the meeting for thatnight.36During theday, Nelson came to Rogers and told him : "You don't have to worryabout your meeting being broken up tonight.There willbe some-body there to see that it isn't," "to prevent the C. I. O. frominterfering." 3TAlso during the day employee Wlckenhoffer told employee Kiddthat Nelson had said he wanted Wickenhoffer and Kidd to come tothe meeting that night.These two met early that evening in a pool-room, had some beer and then went to the Central Junior High School,where the Flint meeting was scheduled to be held 38There they met14This finding is based on Rogeis'testimony,which was not denied,althoughFlint offi-cials presentat the conferencewere mailableas witnesses at the bearing35Van Scoydenied makingthis statement.He said hedid not remember whether or notRogers went intothe plant that night, because"the ordinaryemployees I could not remem-ber back thatfar "He also, testifiedthat he didnot rememberHarshman coming to theplant, but thathe believedhe would haverememberedhim if he hadcome:"A strangerIusually would remember."Harshman himself testifiedhe did go out to the plant thatnight andthat he remembered going"into the plant" and waiting "on the inside of the fac-tory" for Rogers to return fiom posting the noticesHarshman's testimony on this entireincident was givenvery reluctantlyand was against his own interest;Van Scoy's testimonywas in accordwith hisinterest.We therefore creditHarshman,as did the Trial Examiner.The findingthat Van Scoysaid he had been instructed to let Rogers into the plant is basedon his own testimonythat be would not have letHarshman go through the gates"withoutpermissionfromsomeone35 Rogerstestified that on this day he and others circulated through theplant getting ap-plicationsfor membershipin the Flintsand that theygot about700 applicationsHowever,the Flints'records show thatonly42 applicationswere obtainedthat dav; that 780 appli-cationswere obtained the following dayIt is therefore believed that Rogers got his dateswrong again and that he did not engage in soliciting applicationson Tuesday, April 27."Although Nelson denied this,his denial was not creditedby the TrialExaminer becauseof the otherevents ofthat day and eveningWe do not credit it.38 This finding rests upon testimonyby Ernest F Kidd ; someof the subsequent findingswill be based similarly upon his testimony,either inwhole or in partHis testimony wasinaccurate in some respects,such as the contents and size of the Flints'application blank.However, he was also a disinterested witness.'t care anything about.. . the organization,the union,or anything else; all I was after was a good job and Igot it, until after the organization got in there good."The Trial Examiner commentedthat Kidd'smanner on the stand was one of utter unconcern;his testimony was given 366DECISIONS OF NATIONAL LABOR RELATIONS BOARDProduction Managers Nelson and Dave Blackwell and company watch-men Brown and Virgie. These men, together with Personnel DirectorSims and a few others, lingered outside the meeting hall.Only Virgieand Brown attended the meeting.The Central Junior High School auditorium was filled that nightwith employees of the respondent.Gillooly gave the principal ad-dress, but other Flint officials and employees Stark and Haddock alsospoke.Application cards were circulated among the crowd and 42men signed up.That brought the Flint applications up to a total of52.There was no disorder in the meeting. In fact, Stark announced"that if anyone staged any demonstrations or said or done anythingwith -reference to any other organization, that they would go out andstay out; they would be throwed out."A group of employees, includ-ing watchman Virgie and production employee Guy Radcliff, wasapparently kept in readiness for this purpose.Recognized C. I. O. men were at first kept out of the hall by thewatchmen, but they appealed to the sheriff and were finally permittedto enter.Outside the building, however, men with C. I. O. cards intheir hands were kept away.When a C. I. O. man would approach thedoorway, company watchman Charles Windsor would say to Kidd,Wickenhoffer, et al : "We do not want no trouble in here, and don't lethim fool around here ... He is a nuisance here."These employeeswould then ask the C. I. O. man to leave and he usually did so. IkeLewark, however, "was in and out all evening." Finally Nelson saidhe would like to have Lewark "taken care of."Kidd and Wicken-hoffer thereupon put on a wrestling match.Kidd testified : "We werewrestling up and down, acting the fool, and trying to draw attention."Lewark was then slugged by an unidentified assailant.Nelson testified he went down to the Central Junior High Schoolthat night and talked to the sheriff for 20 or 25 minutes just as "anothercuriosity trip." Sims testified that he was not at the meeting but merelyacross the :,treet "talking to a gentleman from North View"; thathe had been uptown and heard about the meeting; "that there wasquite a number of folks going up Pike Street and I just fell in andwent over."Brown testified, "Everybody else seemed to be going soI went too."David Blackwell testified his son had told him aboutthe meeting; that he walked downtown and "stood there a little whileand just decided to go up (to the meeting) through curiosity." 39without any apparent regard for its effect upon himself or any of the partiesHe resignedfrom the respondent's employ on March 29, 1938, and at the time of the hearing was sell-ing automobiles in some distant city.His testimony will therefore be credited, insofar asit is consistent with the balance of the credible evidenceThe direct examination of Kiddcontained numerous leading questions, which detract from its valueReliance is thereforeplaced primarily upon the testimony elicited by the respondent's cross-examination.3PKidd testified he saw weaver outside the High School that night.However, weaverdenied it.No other witness saw weaver that night.His denial is credited in thisinstance. HAZEL-ATLAS GLASFa COMPANY367However, the explanations by these officials of their presence onthis Tuesday night outside the Flints' meeting seem as implausibleas the explanations they offered for attending the Flats' meeting thepreceding Sunday night.We do not believe it was mere chance ormere curiosity that led these men to linger outside the High Schoolbuilding Tuesday night. Instead we find that they were there with theintention of "protecting" the Flints from the Flats and doing whatthey could to see that the Flints had a successful meeting.The next day, Wednesday, April 28, 1937, was the Flints' big organ-ization day.They -secured 780 applications for membership, raisingtheir total from 52 to 832.This was accomplished through solicitationby foremen and by various employees who were free to circulatethrough the plant contacting the employees at will.The respondent'ssupport of the Flints and its opposition to the C. 1. 0. was made clear tothe employees, who thus signed up by the hundreds in that one day.40Shortly before noon on that same day, Gillooly telephoned Weaverand asked if he and a committee could call on Weaver that afternoon.Weaver consented.At about 2: 00 p. in. Rogers drove Gillooly andHarshman to the plant.There they assembled about 25 employeeswho had been called "by telephone, by direct message, and by goingout into the plant and getting them from the machines where theyworked."These men "were the business officers of the various branchesand locals" that had been set up in the plant by the G. B. B. A. andinherited by the Flints.Once assembled, they met with Weaver inhis office.Weaver testified : "They told me that they had been working onthis matter of signing the employees up for the American Flint GlassWorkers Union, and that they had more than a majority of-the em-ployees. I think that probably Mr. Gillooly said something about 1,800signed applications .. 41Upon Mr. Gillooly's request that some sortof notice be posted so that the employees at large would know of thisagreement, I ... dictated this letter or notice."The letter was thensigned by Weaver, Gillooly, and the other men present .41 Typewrittencopies of the letter were posted that afternoon on the company bulletinboards throughout the plant.40 The respondent's supervisory officials generally testified in denial of this finding.TheTrial Examiner did not credit such denials.The admitted fact that 780 applications weresigned in that one day belies the denials.Furthermore,Foreman Carder testified he wasinstructed by, Nelson to circulate Flint applications and that he did so and procuredsignatures from all but two of his employees.His testimony later given regarding employeeBerry indicates that Carder was testifying honestly even though his own discharge waswithin the scope of the hearing.The finding is further supported by the detailed testimonyof Rogers,whose evidence has been generally found to be correct except for dates, and bythe disinterested testimony of Kidd41Gillooly's statement was false.He had a total of only 52 signed applications the nightbefore and obtained 780 more during that day.Even if all those were in(which is doubt-ful), he could not have had more than 832, or less than a majority of the more than 1,800employees.42Elbert signed later at his hotel. 368DECISIONSOF NATIONALLABOR RELATIONS BOARDThe letter so prepared,signed, and posted,read as follows :HAZEL-ATLASGLASS COMPANYGLAss WAREClarksburg,W.Va.APRIL28, 1937.KARL WEAVER,Superintendent.MR. M. J. GILLOOLY,President, American Flint GlassWorkers Union,Clarksburg,West VirginiaDEAR MR. GILLOOLY : Confirming conversation of today with youand elected 'employee representatives-the American Flint GlassWorkers Union is recognized as the sole Bargaining Agencyfor all employees of the Clarksburg Plant of the Hazel-AtlasGlass Company.It is further understood that on May 10-the Company willenter into negotiations with you and the Committees of thevarious departments concerning agreements formulated for thevarious departments of this Plant.KARL WEAVER,kw remPlant S&.cperintendent.Cook, the Flints' acting president, testified : "it is generally under-stood that when the American Flint Glass Workers Union is acceptedas the bargaining representative for the workers, that it does carrywith it the closed shop.We have no open shops." The Flint offi-cials considered the recognition of April 28, 1940, as including agree-ments for the closed shop and for a check-off of union dues.Althoughthe closed-shop and check-off agreements were not put into effectimmediately, their inevitability was used as a means of obtainingmore members from among the employees.Thus, after employee Casto had refused to sign a Flint card fora fellow employee, he was told by his foreman, Joseph H. McIntyre,that he had to sign it if he wanted to work there.Casto then signed.`,Likewise employee Rogers told McClung, in front of ProductionManagers Nelson and Blackwell, that he had to sign a Flint card; that"it was orders from Mr. Weaver that we had to sign those cards."43McIntyre denied this but in view of the circumstances we do not accept, nor did theTrial Examiner, Mcintyre's denial. HAZEL-ATLAS GLASS COMPANY369The Flints' records show that they procured several hundred signedapplications on each of the next 3 days, after which the results ofthe campaign began to decrease.For this entire period, the numberof applications so obtained, on-each of the various days, is as follows :April26-------------------10May 4---------------------10April27-------------------42May 5---------------------12April28-------------------780May 6---------------------5April29-------------------26017Undated cards------------- 487April30-------------------4May 1---------------------116Total number of cardsMay 2---------------------2obtained--------- 1,887May 3---------------------16On May 20, 1937, representatives of the respondent and the Flintsmet in the Stonewall Jackson Hotel at Clarksburg for the purposeof making an agreement affecting the Clarksburg plant. Present forthe respondent were Carnahan,Weaver, Nelson, and departmentheads and, supervisory officials of the various departments in theplant.Present for the Flints were Gillooly, Harshman, and approxi-mately 100 Flint, members from the different departments in theplant.Gillooly presided over the meeting.Gillooly announced that the respondent had already told him itwould not grant any blanket increase in wages at that time andcalled upon Weaver to explain his position.Weaver mentioned thesize, of the respondent's business and the large number of its em-ployees whose wages would be changed by any blanket raise.Hesaid that on the preceding March 14, the respondent had put a 5-cent raise into effect; that its wages then exceeded those paid byplants of a similar kind ; that its competitors were using the Flints'miscellaneous national agreement as a basis of their operations andthe respondent would do the same.Weaver, however, then offeredto accept the rules for the miscellaneous workers previously agreedto between the Flints and The National Association of Manufac-turers of Pressed and Blown Glassware, as modified by a clarifyingappendix and by an amendment adding provisions regarding over-time.These two supplements had been drafted by Weaver and copiesthereof had been prepared in advance by his office for submission tothe conference.There was considerable discussion of the rules, of the Star IslandAgreement which is a part thereof, and of seniority which is dis-cussed hereinafter.Then the respondent's officials withdrew tem-porarily from the,meeting and the Flints discussed the proposalamong themselves.All favored acceptance of Weaver's offer exceptone employee who finally admitted he favored a C. I. O. agreementinstead of a Flint agreement.A motion to accept the offer waspassed. - The respondent's officials were called back into the meetingand told that the Flints-had and did thereby accept Weaver's pro- 370DECISIONS OF NATIONAL LABOR RELATIONS BOARDposal for the adoption of the national rules plus the supplementsthereto.At the beginning of the work-shifts for the following week, com-mencing on May 23, 1937, the respondent put into effect its agreementThese dueswere deducted from the pay rolls of June 5, 1937, and from thesubsequent pay rolls. .In the meantime solicitation of applications for the Flints con-tinued on the basis of the approaching closed shop and with theassistance of the respondent's foremen.Thus, during the latter partof April and early part of May, in the shipping department, em-ployee Stark told employee Collins the Flints had a closed shop and"all that didn't sign up was going to be put out." The Flints' ap-plications were collected by Foreman Harry Tate, employee Stark,and others, and were kept in a table or desk used by the foremen inthe office ; there the applications were checked over by the foremenand Flint officials 44In the production department, Foreman OttoWolfe told employee Reed that he "had better join the Flints" andalso joined employees Rogers, Queen, and Cain in telling Reed that ifhisFlint application was not in by the following midnight, hiscard would be pulled.45Reed thereupon signed up.On about May 29, employee Charles Lowther, Sr., asked employeeLloyd Phares to join the Flints, saying: "We have got a closed shop,Lloyd, and if you want to work here you better sign up." Pharesargued with Lowther but finally signed up.Lowther advanced thesame argument to employee Whytsell at about the same time and gotthe same result.Lowther and Van Scoy got an application fromGaines on the same basis, i. e., "It is either sign one or get out."Van Scoy and Leesburg were similarly successful in getting au-thority to turn in William Radcliff's application.6.The respondent forecloses the Flats : June 1937On June 14, 1937,46 William Ward telephoned Weaver at theplant and said that he was the international representative of the"Tate denied ever keeping any Flint cards or ever handling any Flint applications.However, his denial at the time did not appear genuine to the Trial Examiner.It is alsoinconsistent with the surrounding circumstances of Flint growth and company assistance,and we reject it.,sWolfe denied making such statements.Since the closed shop was in existence andsinceWolfe's statement was accurate regarding its enforcement,although not the datethereof, we believe and find in accord with the Trial Examiner that he did speak to Reedsubstantially as reported.46Ward testified this conversation took place the latter part of April or the first of May.However, Weaver made some notations at the time of their talk which indicate the abovedate.Although there is a difference in the handwriting on the memoranda,neverthelessthey and Weaver's testimony are believed to be more accurate in this respect than Ward'smemory. HAZEL-ATLAS GLA'SIS COMPANY371Flats; that he had in his possession 928 Flats membership applica-tions signed by the respondent's employees; that he wanted a con-ference in which to discuss the Flats' claim that it represented amajority of the respondent's workers at 'Clarksburg.Weaver re-plied that the Flints "had flashed some 1,800 or 1,900 applicationcards on him"; that he had signed a closed-shop agreement withthem; that he believed the Flints' president, Gillooly, was the properperson for Ward to interview, if he had any questions.After thisconversation, the Flats did not present any claim of representationto the respondent until April 6, 1940.On the night of July 21, 1937, the operators' local of the Flintsserved notice on Nelson that the Flints operators would not work un-less the closed shop was enforced and all operators were compelledto join the Flints or leave their jobs.Nelson telephoned to Weaver,who was then in New York City.Weaver told Nelson to concedeto the Flints and he did so.Because of this closed-shop agreement,the respondent discharged Evan L. Atkinson and Lanham Hickmanon July 22 and William V. Allman on August 9, 1937. The closed-shop agreement and the check-off of the Flints' dues were thereafterenforced until suspended by the partial stipulation entered into atthe hearing between the parties in this proceeding.We find that thisagreement, made, as appears above, with the company-assisted Flintswhose membership was to a substantial extent enlisted with the aidof the respondent,47 does not fall within the proviso to Section 8 (3)of the Act.48 It is apparent that acts performed by the authority ofa contract executed under the circumstances disclosed cannot be as-serted to the prejudice of rights guaranteed under the Act.Thuswe do not deem material to our consideration of the respondent'salleged acts of discrimination 49 the indecisive effort made by therespondent and the Flints to settle certain of the alleged discrimina-tory terminations at a conference held pursuant to the provisions ofthe contract."7.Conclusions with respect to backgroundFrom the incidents related above it seems clear that, because of theFlats' organizational drive in the glass industry, the respondent in-47 Cf.Matter of National Electric Products CorporationandUnited Electrical and RadioWorkers of America, LocalNo. 609, 3 N. L.R. B. 475;Matter of Cudahy Packing CompanyandLocal Union No. 60,United Packinghouse Workers of America, Packinghouse WorkersOrganization Committee,affiliated with C. I. O. and Omaha Cudahy Plant Workers' Organ-izing Union,party to the contract,29 N. L R. B 83748Nor in the proceedings had herein was the closed-shop contract asserted by the respond-ent in defense to the alleged discriminatory terminations of employment,and the Flints didnot assert that membership in or activity on behalf of the Flats was inconsistent withmembership in good standing in the Flints.49 See Section III,C, infra.50 See footnote 2,supra. 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDvited the G. B. B. A. into its plants and then enlisted its employees atClarksburg in that organization in order to keep them out of theFlats,. without any regard whatever for the wishes the employeesthemselves may have had:When the G. B. B. A. transferred juris-diction over the Clarksburg plant to the Flints, the respondent like-wise transferred its assistance and saw to it that its employeestransferred their affiliations accordingly.The respondent cementedthe Flints' position in the plant by assisting in its meetings, by havingits supervisors participate in and assist in the solicitation of Flints'memberships on company time, by granting exclusive recognition tothe Flints when even company pressure had produced membershipapplications from less than a majority of its employees,51 by grantinga check-off of Flints' dues, and by threatening and finally enforcinga closed-shop agreement, which was never formallymade or reducedto writing.We believe that the respondent selected the long dormant G. B. B. A.on the theory that its presence would be a sufficient concession to pre-vent active unionization of its employees.It 'then accepted andassisted the Flints, believing even that organization would be pref-erable to the more militant Flats.Such action indicates that therespondent has not abandoned its anti-union policy, but has insteadcontinued it in the altered form of encouraging such unions as it hopesto control or keep ineffective.Conversely, such action indicates therespondent's hostility not only to the Flats, and to those employeeswho became active on behalf of the Flats, but also to employees whopromoted militant activity by the Flints. Such policy will be bornein mind in the subsequent consideration of the issues in this proceeding.The record regarding the chronicled events has another importantbearing on the issues at hand, in that it reflects on the credibility ofthe witnesses.The respondent's officials and supervisors testified ingeneral against the findings noted above.5'They denied giving anypreference or assistance to the G. B. B. A. or the Flints (except suchassistance as was given by the exclusive recognition of the Flints).They also denied, in general, any knowledge of the Flats" activityat the plant.Yet such assistance and knowledge are clearly establishedby overwhelming evidence-both oral and documentary. The recordplainly reveals that the respondent engaged in ,the above-describedanti-union campaign in 1937. It therefore appears that the testimonygiven by several of the witnesses for the respondent was false.Weshall consider, as did the Trial Examiner, such deficiencies in, theevaluation of conflicting testimony bearing upon the issues hereinafterdiscussed.51 See footnote 41,supra.52 The more specific denials have been noted in the preceding footnotes. HAZEL-ATLAS GLASS COMPANY373B. Interference, restraint, and coercionIt has been found above that at some, time just before April 21,1937, Foreman Otto Wolfe told McClung that to distribute C. I. O.literature was a good way to lose his job "because the news was goingaround that they were going to shut down the plant if they wentCIO." It has also been found that on April 21, Myers, Tate, Anderson,Messenger, and Reed-all supervisory officials-attended a Flats meet-ing in the Masonic Temple, without invitation. It has also been foundthat at about this time Weaver told Rogers that the respondent couldnot work with the C. I. 0.; that a few days later he told Rogers and acommittee : "If the CIO gets a hold in this plant, work will stop imme-diately on that tank and the gates will close and they will rust offof the hinges before they open." It has been found that Nelson, onApril 24, said to Rogers : "You go around and talk American Flintto the boys and tell them if the CIO comes in here, we will shut herdown; and don't miss a man." It has also been found that on April25, 1937, Nelson and Sims, both company officials, attended withoutinvitation another meeting of the Flats, held in the CarmichaelAuditorium.Also in April 1937, employees Collins and Posey were talking inthe warehouse about the C. I. O.Foreman Harmer C. Day said tothem : "You fellows better cut that stuff out . . . It only causestrouble."A few days later these same men were again talking aboutthe C. I. O. in the warehouse when Foreman Day again approachedthem.This time he said: "If you fellows don't quit talkingunion, . . . I have orders to discharge you." 53Russell Rymer joined the Flats when they first organized in thespring of 1937.He maintained his membership therein and resistedthe pressure for joining the Flints until the respondent made theclosed-shop agreement effective.He and Robert Means were thedirect cause of the Flints' strike called on July 21 and were dischargedat that time for their refusal to join the Flints.During the first partof that month, on about July 2 or 3, Guy Radcliff and Harshman wereconferring with Nelson on behalf of the Flints when Nelson said tothem : "You better tell Russell Rymer to cease his CIO activities, or,by God, I am going to fire him. I am not going to stand for it." 5453 Daydenied making these statementsHowever, his denialsare notcredited becauseof two reasons: (1) his testimony lacked candor, as is shown by a comparison of his re-marks about the use of seniority with those of his superior, Huff; (2) his demeanor on thewitness stand, particularly his uneasiness, caused the Trial Examiner to believe him anunreliable witness.64 Nelsondenied making this statement, and volunteered that he would not have madesuch a remark and then interceded for Rymer when the strike was calledHowever, therecord indicates Nelson's efforts were directed more to keeping the plant open than to keep-451269-42-vol. 34-25 374DECISIONS OF NATIONALLABOR RELATIONS BOARDIn October or November 1937, Weaver met employee Collins nearthe canteen in the factory.Weaver called to Collins and began a con-versation about conditions in the plant.Toward the end of the dis-cussionWeaver told Collins that there seemed to be a minority at theplant who did not like either him (Weaver) or the respondent, andthat he could not understand why Collins and this minority, (theFlats) who were so thoroughly disgusted with their employer over anextended period of time, did not seek another employer who wouldprovide conditions more to their liking.On December 12, 1939, the Flints commenced a strike at the re-spondent's plant; it was settled the night of December 15.Afterthe settlement, Collins drove to the picket line and there addressedthe assembled workers, saying that they had been mistreated by theFlints and should join the Flats.Present in the crowd was I. H.Strider, a member of the respondent's engineering staff who per-formed special assignments underWeaver's direction.In aboutOctober 1937, Strider was one of two officials who represented therespondent in a conference with the Flints.He was clearly part ofthe respondent's managerial staff and we so find.When Collins fin-ished speaking, he circulated through the crowd.Some of the em-ployees asked him whether the plant would shut down if they con-tinued their strike.Collins replied : "No, they won't shut it down."Strider then spoke up and said that Weirton had shut down, referringto a Clarksburg plant of the Weirton Steel Company which had beenclosed and abandoned.Collins retorted thatWeirton had not shutdown because of union activities and that he thought Strider shouldclarify his statement.Strider, however, refused to do so, sayingmerely that the fact remained that the Weirton plant had shut downand still was shut down.55By the above acts, the respondent, acting through its varioussupervisory officials, interfered with, restrained, and coerced its em-ployees in the exercise of the rights guaranteed by Section 7 of theAct.lug Rymer at work.Rymer testified he signed a card for the Flats and took the oath, "butthat was all."This would seem to indicatelittle C. 1 0 activityby him.However, aslate as December 1939, when Rymer was president of Flints Local 88, the Flints'interna-tional president consideredhim a C. I.O. man and referred to the trouble the Flints hadhad with him in July 1937From this it appears that Rymer openly and notoriously op-posed the Flints and favored theC. I. O. in July1937 and was thus,as found by the TrialExaminer, the logical object of Nelson's remarks66 Strider testified:"I told him my statement had nothing whatsoever to do with unionactivity,and that the fact remained that the plant had shut down and still was shutdown."However, sincetherewould be no point in making and reiterating the statementunless it had somethingto do withunionactivity,we, like the Trial Examiner, do notbelieve Strider denied that cpnnectipn, HAZEL-ATLAS GLASS COMPANY375C. Discrimination in regard to tenure of employment1.The respondent's seniority policyMinutes of the meeting held on May 20, 1937, in the StonewallJackson Hotel were kept for the Flints by Harshman. These min-utes recite,inter alia :"He (Weaver) stated that he agreed to Senior-ity rules for all departments."Rogers also testified that Weaverstated he "accepted the seniority in all departments."Guy Radclifftestified thatWeaver said, in response to questions from Gillooly :"I recognize seniority in the Hazel-Atlas plant, in all departments."However, Weaver denied he made that statement and was corrobo-rated in this respect by Carnahan, Nelson, and Sims. It furtherappeared that Gillooly had said he did not remember any agreementon seniority being made at this meeting.56However, it is clear that seniority was discussed.All the wit-nesses admitted this.Gillooly and others asked Weaver his positionon seniority.Weaver testified : "I told the people that I had not...been able to arrive at any definition of that term where Ithought that it was applicable in a measure to be satisfactory to allconcerned.I even read seniority clauses from other contracts, andI told them that as a matter of straight seniority I was unalterablyopposed to it, and the basis on which this plant would operate wouldbe length of service, plus the competency of the individualsconcerned."We believe, as did the Trial Examiner, and find, that Weaver alsosaid, in effect, he "recognized seniority in all departments."Em-ployee Leonard then asked how long one's seniority in a departmentwould last if he were transferred from that department into anotherpart of the plant.Weaver replied : "I think about 6 months wouldbe a reasonable time."Thereupon employee Daisy Lunter said shehad been out of work for some time because of illness and had beenassigned to a different job on her return. She asked if she couldnot regain her former position.Weaver said he would look into thematter.Nevertheless, we also believe thatWeaver and the Flintsdid not agree, and Weaver did not promise, to use seniority as theonly basis for selecting employees for promotions, lay-offs, or otherpurposes.When Weaver said he "recognized" seniority, we findWeaver meant that he recognized it as an element to be consideredalong with other factors.The record indicates clearly and without contradiction that therespondent has so considered seniority in making its selections of56 Gillooly died before the hearing.Cook, Muhleman,Harshman,Weaver, and Carnahantestified to hearing such statements from him. 376DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees.Weaver testified on direct examination that in connectionwith lay-offs, "the principle on which the foreman and the depart-ment head had been instructed to proceed, and which was plant policy,was that length of service, plus competency and a job record of theman's ability . . . (as) demonstrated over a period of time would bethe decisive factors."Also Harry Huff, superintendent of the "cold-end," and responsible directly toWeaver, testified that "length ofservice and equal ability getting the work done" were recognized inhis department; that seniority was used as the basis for allottingvacations; that it was the basis for selecting a man to be called in forextra work "providing he is qualified to do the work which is avail-able" and that length of service and ability constitute the basis formaking promotions. "If we have a case which comes up with regardto length of service of a person and we have five or six people goingto do something, the person with the longest amount of service, pro-viding they have the qualifications to do what is wanted to be done,will get the preference,' Huff testified.He said that applied tolay-offs.The greater part of this case is concerned with men laid off inJanuary 1938, from work in the "hot-end" or production department.Concerning this lay-off, Nelson wrote in a memorandum to Weaverdated September 22, 1938: "The ones retained were those (who)through point of service andabilitywould prove most valuable tothe company." b'AlthoughNelson'smemorandum concerned agroup of extra operators, it is clear that the same policy was sup-posed to apply to all employees.To facilitate the work of the fore-men selecting men for this lay-off, Nelson had the personnel officeprepare lists of all the employees involved, with the employment orseniority dates and the marital status indicated for each man.2.The lay-off, discharge of and the refusal to reinstate Thomas BerryBerry started working for the respondent in 1921.His last periodof continuous service, and therefore his seniority, dates from 1926.Since that time Berry has worked as a boy '58 floor machinist, extraoperator, and operator.During April of 1937 Berry worked underForeman Harry C. Carder as a relief operator and as a boy. Therecord makes apparent and we find that Berry, during the last fewdays before his lay-off on April 12, 1937, was working as a boy.Berry joined the Flats on March 29, 1937-even before he signed upwith the G. B. B. A.He became a very active member of the Flats,57 Italics in the original.53 The term"boy" does not refer to a juvenile but rather to an adult engaged in ratherunskilled work in contrast to operators and machinists.Boys were usually engaged Inremoving and setting up partially finished glass. HAZEL-ATLAS GLASS COMPANY377distributing application cards and soliciting membership openly onthe streets and in recreation rooms, around Fetty's poolroom nearthe plant, and inside the plant itself.Berry signed up "several"members even before the Flats held their first meeting on April 21,1937.He circulated notices for this meeting and for the secondFlats meeting.He passed out these notices to employees in frontof the factory gates, where he had access to employees entering orleaving the plant.Berry made no secret of his activity but as ap-pears below openly brought his activity on behalf of the Flats tothe attention of the respondent.He was widely known as a primemover in the Flats.On about April 10, 1937, David Blackwell, manager of production,stopped Berry in the plant while Berry held a batch of Flats appli-cation cards in his hand.Blackwell warned : "Tom, you C. I. O.fellows are going to mess around and get this factory shut down." 59At about the same time Foreman William Blackwell stopped Berry,who was again holding signed Flats application cards in his hand,and said : "I see you have got a lot of them, haven't you?How manyhave you got today Tom?" Berry replied that the Flats had over51 per cent of the respondent's employees signed up.Blackwell andBerry then argued about unions and political matters.60At aboutthis time Berry found himself shadowed by one Virgie, a formerwatchman of the respondent.81When Berry remonstrated withVirgie for following him around, Virgie said : "Tom, I don't do itbecause I want to, it is part of my job."On April 12, 1937, as found above, Berry was working as a floorboy and he had been working in this capacity for several days priorthereto.The machine however, on which Berry had been previouslyworking as an operator, was shut down, and it appears that therewas not at that time further operating work available for Berry.One Leonard, then chairman of the Boys Branch of the G. B. B. A.,protested to Carder, Berry's foreman, against Berry (whose workappears to have been primarily that of an operator) working as aboy.Carder accordingly told Berry to go home, denying him fur-ther work as a boy and said in effect, "We will have to wait and seewhat turns up and I will see you up at the Elks Club."It was customary in the respondent's plant for an employee laidoff because no work was available to report back on the followingday, or the day thereafter, to see if any work had become available.w Blackwell denied making this statement.The Trial Examiner, who had the oppor-tunity to observe the demeanor of the witnesses,credited Berry's testimony and disbelievedBlackwell,as do we.61 Blackwell denied that all or any of this conversation took place.Upon the entirerecord we discredit Blackwell and find that Blackwell made the foregoing remark substan-tially as attributed to him by Berry.61Now deceased. 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDHis card was normally kept in the clock rack.He was expected topunch the card in at the time clock and to report to his foremanto see if work was available; if there was none he would then punchout his card at the clock, leave the plant, and return again to makesimilar inquiry.If the employee were unheard from for a month,or two pay-roll periods, his card would be pulled from the rack, andthe employment relationship terminated.Although Carder said hewould see Berry at the Elks Club, Carder testified that his statementwould not release Berry from the company rule requiring him soto report and Carder testified that he never saw Berry thereafter. Itappears, however, that this rule was not inexorably followed and thaton at least one occasion an employee had failed to report back withouteffect to his employment status.Berry, moreover, testified that hedid report back on several occasions shortly after April 12.Uponthe entire record we find that Berry, within the month following hislay-off, reported back to ascertain whether there was work availablefor him.62Berry testified, and there is testimony from Rogers and Ward cor-roborative of his view, that his card was pulled on May 1, 1937.However, a notation by the respondent dates the time of the removalof his card from the time-clock racks as May 24, 1937, and we find,as did the Trial Examiner, that this was the date of this occurrence.It appears, nonetheless, that Berry complied with the company rule,and his discharge accomplished by the pulling of his time card wasnot, as urged by the respondent, occasioned by a failure to report towork.Subsequent declarations by the respondent's representativesshow that an asserted violation of the respondent's rule was seized uponby the respondent as a welcome pretext to cloak its discharge ofBerry because of his solicitation and militant activity on behalf of theFlats.After Berry's card was pulled, Berry spoke with watchman JessChilters and asked him why this had happened. Chilters said : "Iunderstand you've got a job helping organize under the C. I. 0.and . . . I have orders to keep you out of here."63 Immediatelythereafter Berry telephoned toWeaver and then to Nelson askingthem why his card had been removed from the rack.He reported toWeaver that Chilters had said that his card was pulled because hehad a job organizing for the C. I. 0. and Weaver replied: "That iswhat I hear, too, and that is the reason why your card was pulled .1164e'We do not deem Berry's testimony in conflict with Carder's since it is possible thatBerry may have reported back to work and ascertained that there was no work availablefor him without having seen his foreman.68 Although Chilters died before the hearing,these remarks were corroborated by G E.Rogers, who was present at the watch clock at the time Berry talked to Chilters and heardtheir conversation.04Berry had not served as a paid organizerfor the C. I. O. HAZ1;L-ATLAS GLASS COMPANVT379Nelson spoke to Berry to the same effect.Weaver and Nelson by theforegoing remarks admitted to Berry in effect and we find that hiscard was pulled, and Berry discharged, because of his solicitation andactivity on behalf of the Flats.Moreover at the time when the aboveconversations took place, Berry by his inquiry disabused the respond-ent of its asserted belief that he was working for the C. I. O. and ineffect asked for reinstatement to the respondent's employ.There isno showing that at this time work was unavailable for Berry eitheras an operator or as a boy and we find that such work was available.65At about this time one Flynn, an active Flats member, was cautionedby his foreman, "You see what happened to Tom Berry and it willhappen to you; you can't afford that."Although Flynn was not aparticularly credible witness, as we elsewhere find, we believe him inthis instancesinceFlynn's testimony is corroborated by Carl C. Mc-Clung, a credible witness, who testified that hisforeman,Otto Wolfe,66threatened him with respect to his Flats activities, "You will keep onuntil you get the same thing that Tom Berry got for this stuff.67Thatiswhat he got it for.768Giving weight to the abundant evidence ofthe respondent's hostility to the Flats, we find that the respondentdischarged and denied reinstatement to Berry, a prime mover in theFlats, as part of its campaign to foreclose the Flats and to insureacceptance of the Flints among its employees.We note that the re-spondent singled out Berry at a time when the organizational conflictbetween the Flints and Flats was at its height, and Berry was widelyknown as one of the leading protagonists of the Flats and had beenthe subject of threats and warnings. In reaching this conclusion we'SItwas not until the fall of 1937 that the respondent began curtailment of its force.esMcClung's testimony under cross-examination indicatesthat Otto'sbrother,CreedWolfe, another of the respondent's foremen,may have madethe following remarks.Wedeem it more probable that the remarks were made by Otto Wolfe, and we so find, notingthat had Creed Wolfe made the remarks,they would nontheless have been attributableto the respondent87Wolfe denied this and other remarks attributed to him by McClung,although admittingthat he was"a good,personal friend" of McClung's.Wolfe's testimony with respect toMcClung contains inconsistencies and impresses us as untrustworthy.Upon the entirerecord in the case we disbelieve Wolfe and find that he made the remark here attributedto him by McClung.esMcClung also testified that watchman Chilters told him : "Carl,you want to watchyourself.You are doing the same thing that Tom got released here for."We find thatChilters'employment at the time racks supervising time records,and the admission andegress to and from the plant placed him in the position of a representative of managementwith respect to other employees.Chilter's authority is instanced by the fact that at a later date he denied Berry'sentrance into the plant for the purpose of obtaining his toolsWe further find thatemployees of the respondent considered Chilters a representative of management.Inter-national Association of Machinists v. National Labor Relations Board,311 U. S. 72,aff'g 110 F.(2d) 29(App. D. C.),enf'gMatter of The Serrick CorporationandInterna-tional Union,United Automobile Workers of America, Local No. 459, 8N.'L. R. B. 621;rehearing denied 311 U. S. 729.Nevertheless,we give littleprobativeweight to theremark attributed to Chilters in thisnote,and consider it only as it tends to show thatremarks of similar character set forth above and made by the respondent's supervisors.were declarative of the respondent's policy toward Berry. 380DECISIONSOF NATIONALLABOR RELATIONS BOARDgive weight also to the respondent's own explanation of why Berry'semployment relationship had been severed, that it "understood Berryhad a job organizing for the C. I. 0.," as indicative of the respondent'sdiscriminatory purpose.We give weight as well to the fact that therespondent's officials used what happened to Berry as a warning toother employees to cease activity on behalf of the Flats.Under all the circumstances we find that the respondent by discharg-ing Thomas Berry on May 24, 1937, and by refusing to reinstateThomas Berry in June 1937 and thereafter, discriminated in regard tohis hire 69 and tenure of employment, thereby discouraging member-ship in the Flats, and interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed them by Section 7of the Act.3.The extra operatorsIn 1934 or 1935 the respondent began the introduction of somenew machines into its Clarksburg plant. It found, however, thatthe men experienced difficulty in adapting themselves to their newtasks.To meet this problem, Weaver and Nelson decided to assignhelpers to the foremen "in order to give each individual foremanmore time to devote to the actual operation of those machines."Nel-son testified : "My idea was that they were on there to assist thisforeman ... in doing whatever he had to do."These helpers or assistants were selected from among the boys 70"on the basis of being unusually good workers, who would report forwork steadily, and showed an interest in their work [i. e. boys who]would not stand back when there was something to be done."Nelsontold each foreman to "pick out a man that would give him the mosthelp and assistance, and be a good workman." a man who was ener-getic and ambitious.Like foremen, these assistants were taken out of the "incentivebonus" system and given a flat wage; their base rate was raised from60 cents to 85 cents per hour, so that they received approximatelythe same amount of money as boys in production.Nelson testified :"These boys more or less naturally became acquainted with the dutiesthat the foremen were performing and did, in some measure, do quite"Even assuming,contraryto our finding,that Berry's card waspulled and Berry dis-charged because of violation of the respondent's rule requiringhim to report back to work,we find, inview of therespondent's expressionsof discriminatorypurpose setforth above,that therespondent in June 1937 discriminatorily refused torehire Berry within themeaning of Section8 (3) of the Act. SeePhelps Dodge Corporation v. National LaborRelationsBoard,313 U. S. 177, decided April 28, 1941, mod and remand., 113 F.(2d) 202(C. C. A. 2)which enf. as mod.,Matter of Phelps Dodge Corporation, a corpora-tionandInternationalUnion of Mine, Mill and SmelterWorkers,Local No. 80,19N. L. R. B. 547.70 See footnote 58,supra. HAZEL-ATLAS GLASS COMPANY381a number of things that the foremen were supposed to have beendoing theretofore."Since their job was to help the foremen andthe men under the foremen as much as possible, these assistants be-came quite versatile, increasingly able, and more capable of assumingresponsibility as they gained experience.The respondent did not give any title to these assistants, but theycame to be known both by the management and the employees ingeneral as "extra operators."This was undoubtedly because theirduties were more with the foremen and operators than with the boys.As the respondent indicates in its brief, the nature of the work per-formed by them was different from that of the boys.Foreman AmosTrent described it thus: "An extra operator used to help make the jobchanges, help set the glaziers.In other words, he was more or lessresponsible for a glazier, if the foreman was busy on some othertank, that is, to check it, and in case it was not right to let the fore-man know. And he also had gauges or rings or cuppers or lippers,or whatever it might be, ready for the job going on." ForemanRiley testified similarly : "The extra operator was placed on there{'ohelp the tank foreman in his duties ... He was to help the tankmen to set the fire ... and help out the operators in as much waysas he could."The installation of machines was completed in 1937.However,the respondent "enjoyed a pretty fair volume of business" in thatyear and so kept the extra operators on longer than originally in-tended.In the meantime the foremen had become accustomed toletting the extra operators perform part of their regular duties.The extra operators classified themselves as skilled workers.Thisclassification was accepted by the Flints and they became membersof Local 88, which was the local for operators and other skilledworkers.However, during the latter part of 1937 and the early part of1938 the respondent's production decreased substantially. In Jan-uary 1938, the respondent laid off approximately half of its em-ployees.Included in those laid off were 13 out of the 20 extraoperators.In March 1938, the respondent discontinued the extraoperators' classification completely.That part of their work whichwas done to assist the foreman was thereafter done by the foremanhimself.The rest of it was absorbed by the operators and the boys.Some of the boys who took over substantial amounts of this workwere known as ware boys or spare boys. They received 65 centsper hour and no bonus.It therefore appears that extra operators were employees who, byreason of their selection and consequent experience, had more skilland/or versatility and/or industry than the unskilled employees known 382DECISIONSOF NATIONAL LABORRELATIONS BOARDas boys, and that they ranked just below the operators and skilledmachinists in so for as value to the company was concerned.The complaint in this case alleges that three of the extra operatorslaid off on January 22, 1938, (McClung, Guy Radcliffe, and Phares)were so laid off because of their membership and activity in eitherthe Flints or the Flats.However, all of the 13 men laid off, exceptJohn Barr, had substantially less seniority than the 7 retained.McClung, who outranked the dismissed men, exceptfor Barr, in sen-iority, had nearly 3 years' less seniority than Kovelan, who had theleast service of the group retained.It therefore appears that the selec-tion among the extra operators was made on the basis of seniorityi ather than on union membership and activity. It furtherappearsthat the dismissed extra operators were not eligible at that time foremployment as boys because they were members of Local 88 insteadof Branch 566 and were barred from boys' work by the rules andunderstanding of the Flints.71However, on March 14, 1938, theFlints changed their rules by transferring the extra operators toBranch 566 so as to make them eligible for work in the plant as boys.Consequently, on the next day, March 15, the respondent reinstated8 of the 13 extra operators as boys.McClung, Guy Radcliff, andPhares were never reinstated.The questionremainingis, therefore,whether the respondent failed to reinstate 42 McClung, Radcliff, andPhares as boys because of their union membership and activities.Carl C. McClungstarted work for the respondent in 1930.Forabout 6 years he worked as a boy, largely as a take-out boy.Then hewas promoted to a position as extra operator and served in that capac-ity for the last 2 years preceding his lay-off.McClung joined the Flats about April 16, 1937.As found above, hedistributed notices for the Flats' first meeting, held on April 21;he gave one notice to Foreman Otto Wolfe, who thereupon told himthat was a good way to lose his job.McClung attended the Flats'meetings and solicited applications for membership in the Flats.Atanother time, Foreman Wolfe took some Flats applications out ofMcClung's shirt pocket, looked at them, and then said he had betterslow down because "they had orders that they was going to get ridof us guys; that the Union that the company had there was plentygood enough and we would be discharged if we did not quit ouractivities in the CIO." 7341We do not deem the fact that the Flints was a company-assisted organization materialto the issue here of the respondent'smotive in not reinstating the three extra operators73Employees reinstated by the respondent were called back to work by the respondentwithout regard to applications for reinstatement.Names of employees to be reinstatedwere sent to the respondent's employment office, which notified the employee concerned.73Although the above is denied by Wolfe,upon the entire record we believe McClung.See footnote 67,supra. HAZEL-ATLAS GLASS COMPANY383Also Foreman Creed Wolfe gave McClung similar warnings.Hesaid that the respondent forbade the C. I. O. organization; that if theemployees signed up for the C. I. 0., the company would shut theplant down; and that "they would discharge us if we were caughtsigning up for this organization." 74McClung was a personal friendof McWilliams, the Flats' organizer, and one day was seen with himoutside the factory.Both Creed and Otto Wolfe asked McClungwith whom he was talking.On being informed it was McWilliams,they told McClung it was "bad business."We have already noted thatForeman Otto Wolfe warned McClung when he was organizing onbehalf of the C. 1. 0., "you will keep on until you get the same thing thatToni Berry got for this stuff."In the autumn of 1937 McClung, Otto Wolfe, and their wivesattended several footballgamestogether.After the games they some-times stopped at Wolfe's house to visit.On one such occasion WolfetoldMcClung he ought to protect his job more than to fool withC. 1. 0. organization, because "they would put us out sometime or other,the way itwas." 75The respondent alleged at the hearing and in its briefs that McClungwas not reinstated because he talked too much, "because he was all thetime complaining about his work," because he was always dissatisfied,because he "visited around the plant a good bit when he was on relief,"and talked to the girls unnecessarily.Some of the respondent'sofficials testifiedMcClung was "a fair worker" and not as good asother workers who were retained.However, these allegations werein general denied by Foreman Carder, who had supervised McClungduring a substantial part of McClung's workas anextra operator.Carder said it was common for the men to visit during their reliefperiods and that McClung did so, but that there were never any com-plaints about his not reporting for work when his time was up; thatMcClung did not visit more than the other workers. Carder saidhe did not have any trouble keeping McClung on his job; that if hehad he would have spoken to McClung and then reported it to hissuperiors, and that this did not occur.Carder also said McClungwas not lazy and did not complain about his work. In fact Carder'stestimony indicates McClung to have been an unusually conscientiousand well-qualified worker.He said that at times McClung "prac-tically ran" the machine in order to help his operator, an aged manwho needed some assistance; that McClung would change the plungersat times, and start up the -machine, and in other ways do "a lot of74This testimony stands undenied.CreedWolfe died prior to the hearing in theseproceedings.16We accept McClung's testimony over Wolfe's denial. 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDgood" to help his operator.Carder said McClung was a "good extraoperator" and an excellent take-out boy.76We believe that McClung did visit about the plantthe same asother employees, and that the supervisors knew this.The recordshows that in 1937 McClung's conversations were largely on behalfof the Flats, and that the supervisors knew thisalso.In fact, theywarned him, not against his talking, but rather against his talkingfor the Flats.McClung did not violate any rules against visiting;he did, however, violate the respondent's policy against unions whenhe urged support for the Flats.We believe and find that this waswhat the foreman meant when they testified at the hearing about histalking and especially about his complaining.McClung's experience as an extra operator and Carder's testimonyindicate that McClung was not only an unusually good extra oper-ator, but that he was outstanding as a boy.77We find that the re-spondent laid him off as an extra operator because of its change inorganization but would have rehiredhim as aboy on March 15, 1938,if it had not been for his support of the Flats. It is therefore foundthat the respondent failed to reinstate McClung on March 15, 1938,and at all timessince,because of his membership and activity onbehalf of the Flats and because of his failure to accept the respond-ent's warnings that he desist therefrom, and that by so failing to re-instateCarlMcClung, the respondent discriminated in respect tohis hire and tenure of employment, thereby discouraging membershipin the Flats, and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them by Section 7of the Act.Lloyd L. Pharesfirst began to work for the respondent in 1918, buthis last period of employment dated from May 1933.He worked asan extra boy, a stick-up boy, and a take-out boy. Then he waspromoted to operating and operated a "T type" machine.After thathe worked as a relief operator (relieving different operators on theirdays off work), as a floor machinist (doing skilled work in the repairand/or adjustment of machines), and probably as a boy.He thus46 Carder's position at the hearing was an anomalous oneHis long record of employ-ment with the respondent and his position in the plant as foremanfor 17years tendto indicate that his loyalty and interest lay with the respondent rather than with labororganizations.On the other hand,his cooperationwith theFlint's strike(hereinafterdescribed),and his position in this proceeding as the subject of a Section 8 (3) allega-tion in the complaint,tendto indicatethat his sympathyand interestlaywith theemployees rather than with the respondentBecause of these conflicts in interest, itappears that Carder wasactuallya disinterested witnessIn addition,the Trial Ex-aminer noted the willingness and franknesswith which Carder testifiedon the stand.TheTrial Examiner believed,as do' we, Carder to be a highly credible witness and acceptedhis testimony as trueas Carder's testimony is corroborated by the admission of ForemanWolfe thathe "neverhad anything against [McClung's]work, while he worked." HAZEL-ATLAS GLASS COMPANY385became versatile and was made an extra operator, in which capacityhe continued until the January 1938 lay-off.Phares joined the Flats at the April 21 meeting in the MasonicTemple.After this meeting, he went with McCabe, president of theFlats, and a group of the most interested listeners to McCabe's roomin the hotel for an additional conference.The next evening, in theStrand Poolroom, he accused one of the men who had participatedin the conference of deserting the movement, saying : "John, youhave turned yellow."This led to a fight which was broken up by acity policeman threatening to arrest Phares.Although he was notarrested, his union interest was thus made known to the 150 peoplepresent and to the public.Phares continued to be active in soliciting memberships for theFlats.He talked up the Flats and got signatures on applicationcards in the poolrooms, on the city streets, and in the plant.Hisduties occasionally took him into the packing-room department.Hetook advantage of this opportunity to solicit the girls in that depart-ment for membership in the Flats.Likewise he solicited around thecompany refreshment stand during his rest periods.He attendedthe Flats' meetings, helped circulate their notices of mass meetingsand did everything he could to promote the Flats' cause.He testi-fied that he signed up "between 75 and 100" cards for the Flats.The respondent's supervisors testified that Phares was inclinedto be lazy and that he showed no spirit of cooperation.The respond-ent also capitalized on Phares' own admissions that he talked to thegirls in the packing room.However, these criticisms seem to be di-rected more to his solicitation for the Flats than to his work.Therewas also testimony, however, that Phares once was not on hand help-ing an operator when he should have been present; that once hefailed to set a glazier; that he was slow on job changes; that a com-plaint had been made about a loss of ware during his work period;and that he was not as good an extra operator as some of the othermen.The absences from his machine were caused by the nature ofPhares job as an extra operator, which required going into otherdepartments for moulds, tools and check-ups on the ware.The opin-ions as to Phares' ability in comparison with the other extra operatorswere expressed by formen in defense of their employer.Even ifcorrect, they do not determine Phares' ability as a boy.However, the foremen were not unanimous in finding fault withPhares' work.Thus Carder testified Phares did not visit with thegirls any more than the other workers; that he cooperated; that hewas available for work; that his "job changes" were satisfactory, andthat he was not lazy or slow. "I couldn't say that he ever let up anyon his work, what time he worked for me," Carder said. Carder's 386DECISIONSOF NATIONAL LABORRELATIONS BOARDexperience with Phares was apparently limited, but it does cast doubton the testimony of other foremen. Furthermore, Carder's testimonywas corroborated by Plummer Goff, who served as foreman at varioustimes in 1937, and supervised Phares' work.According to Phares,Grover Junkins, Phares' foreman immediately prior to his lay-off,said after the lay-off, "Lloyd, your work has always been satisfactoryand I do not know what is wrong, but I will see Nelson and see whatiswrong." Junkins' denial of these words first took the form, "I justdidn't tell him that way. I told him I might see Nelson later."Wefind that Junkins made in substance the remarks attributed to him.Moreover, Phares' assertion that in the absence of Foreman Riley,be performed Riley's work as foreman, was not conclusively deniedby Riley.We find that Phares did so, and infer that his selection forthis task resulted from meritorious ability.We believe and find that Phares' outstanding ability was establishedby his selection and experience as an extra operator.Not only extraoperators but also boys with less seniority than Phares were reinstatedby the respondent on March 15, 1938.Weighing all circumstancesand Phares' seniority, ability, and prominent activity on behalf, ofthe Flats, we believe that the latter was the sole reason for the respond-ent's failure to reinstate him on March 15, 1938, and at all timesthereafter.We further find that the respondent by failure to reinstate LloydPhares on March 15, 1938, and thereafter, discriminated in regard tohis hire and tenure of employment, thereby discouraging membershipin the Flats and interfering with, restraining, and coercing its em-ployees in the exercise of the rights guaranteed them by Section 7of the Act.Guy J. Radclifforiginally started work with the respondent in1915; his last period of continuous employment dates from May 1933.During this latter period he worked as a boy until about 1935; thenhe became an extra operator and continued as such until the January1938 lay-off.As extra operator he assisted the foremen in differentjobs, even to the extent of being in charge of production during theiroccasional temporary absences from the plant.Radcliff was not one of the group active in promoting the Flats;instead, he became active in the Flints.On April 28, 1937, he joinedLocal 88, which consisted of the skilled workers.On May 7, hewas elected a committeeman in Local 88; soon thereafter he wasappointed to give special representation to the extra and spare opera-tors.In this capacity he was present and participated in the May 20meeting at the Stonewall Jackson Hotel, where he argued in favor oflocal working agreements instead of the Flints' proposed plant-wideagreement. In this he was overruled.A short time after that meet- HAZEL-ATLAS GLASS COMPANY0387ing, he was the leader of a group of extra operators who conferredwithWeaver, Nelson, and Dave Blackwell about a local agreementfor their group.They had submitted a copy of 10 to 13 propositionsto the company in advance. These formed the agenda for the meeting.During this meeting, Radcliff looked over Blackwell's shoulder, sawhis memorandum, and noted that he had a big "no" at the end ofeach proposition.Radcliff thereupon interrupted the meeting andannounced to Harshman and his fellow conferees : "What is the useof sitting down and arguing this thing, because it has already beendecided?"Despite this accusation, however, the conference continued.As each point came up, the respondent said : "We will take it underconsideration."None of the propositions was granted.On July 21, 1937, Flints Local 88 elected Radcliff chairman.Thatsame evening the local decided to call a strike of the operators, effectivethat night, to enforce the Flints' closed-shop agreement with the re-spondent.Shortly before midnight, representatives of the local in-formed Myers, assistant to the superintendent of production, that theywould not work on the midnight to 6: 00 a. m. shift, nor on the subse-quent shifts, if the respondent allowed operators not members of theFlints to work.Myers telephoned the demand to Nelson at his home;Nelson hurried to the plant, arriving shortly after midnight.Hetestified : "The plant was shut down, the entire hot end.No flowspouts were plugged up but the men . . . were refusing to work."Nelson inquired about the difficulty and was told the men wouldnot work because there were two operators on the midnight shift whohad not joined up with the Union. "I got pretty mad about it," Nelsontestified, "because they would take advantage of me at an hour such asthat, to enforce that. I asked them why they had not discussed thisthing with me prior to that time, or at least given me a list of namesof those fellows who were not in good standing, and they said, well,they had nothing to do with it ; that was the instruction from HarveyHarshman; that they had had a meeting that night and those werethe instructions which he had given them." So Nelson had Harshmancome over to the plant, and then had another meeting with thecommittee.Nelson testified : "I, at first, told the committee to go ahead and go onhome, and said : `If that is the way you do business, go ahead."' Thecommittee left, but Nelson then recovered somewhat from his angerand called them back. - He telephoned Weaver, who was in New YorkCity.Weaver told Nelson to concede to the Flints.He did so. Op-eratorsMeans and Rymer were not allowed to work that night, norwere other operators who did not join the Flints.Guy Radcliff did not participate personally that night in the ne-gotiations with the respondent.Nelson testified that he never knew 0388DECISIONSOF NATIONAL LABORRELATIONS BOARDRadcliff had anything to do with the incident until the hearing; thathe did not even know who was president of the operators' local atthat time because "that local had presidents galore.They were in andout and resigning, and it was pretty difficult for me to keep in touchwith them."Weaver returned to the plant several weeks after the strike wassettled.Radcliff testified that he and Harshman conferred soon-thereafter withWeaver and that the strike was mentioned; thatWeaver said : "I don't like it.You shut my plant down ... Youdid not give me enough time."During Weaver's testimony, he wasinterrogated by counsel for the respondent as follows : "I believe GuyRadcliff has testified here that when this event was over that yousquawked to him, I believe was his expression, about this incident.Do you recall anything about that?"Weaver replied: "If squawkingis the term that he applied, I at least did that." It thus seems clear andwe find that the respondent's officials knew Radcliff was president ofthe local at that time; that they believed him responsible, at least inpart, for the calling of the strike, and that they were angered at itsbeing called without any notice, because of the inconvenience and theinterruption in production.A short time thereafter, another dispute arose between Radcliffand Nelson.The latter had instructed his foremen not to carry anymore help than was absolutely necessary.On this particular evening,Nelson told Foreman Russell Phares that he would not have over twomachines running that night and that it would not be necessary for himto carry an upkeep man (sometimes referred to as a floor mechanic).Accordingly, Phares told Luther Deems that he was not neededand that he should go home.Radcliff then went to Phares and saidthere was an agreement that the company would maintain an extraoperator and a floor machinist whenever there were two or moremachines in operation, and that Deems should work. " Phares saidhe got authority from Blackwell and Nelson to let Deems go.Rad-cliff replied : "They are all wet.This man is supposed to work."Foreman Phares then put Deems back to work.When Nelson returned in about an hour and a half, Phares reportedthe incident to him.Nelson thereupon told Phares he did not wanthim going against the instructions given him and that his "instruc-tions emphatically were not to work an upkeep man on that tank andfor him to send him home." Phares did so. Thereupon Local 88had a meeting that night and discussed "ways and means of gettingV. L. Nelson out of the plant . . . because he was . . . subjectingthe employees to what we termed unfair labor practices and ... wewanted to get rid of him." HAZEL-ATLAS GLASS COMPANY389The next day Nelson called Radcliff to the office and said : "Where doyou get the idea of telling us who can work and who can not work?"Radcliff said that was the agreement with the Flints.Nelson repliedthat the Star Island Agreement was the only agreement the companysigned and, "By God, I am in charge of production and I am notgoingto let you or any union run it; the supervision is running thisplant."Nelson also said he had reports the committee was tryingto relieve him of his job but that it did not concern him very muchbecausehe had not gotten his job from them and he did not consideritwithin the committee's power to relieve him of it.At sometime in August or September 1937, Nelson met with Rad-cliff and a committee from the Flints about a list of so-called inefficientoperators.Nelsonsaidthe men so listed were inefficient and that aslong ashe was superintendent none of them would' ever operateanother machine.Radcliffsaid that for a man in Nelson's position,"that was a very narrow minded statement to make ... and that ifitgot back to any employee, they would not have any tendency tobecome better workers in the future."Radcliff further said thatthe men were not inefficient and that he wanted access to the com-pany records to prove their efficiency.This was refused.Radcliffthereupon told Nelson he thought "it was an unfair advantage whichwas taken over the men; that they were not given a square deal."In about October 1937, Radcliff, Leidy, Muhleman, and Shay con-ferred on behalf of the Flints with Nelson and Strider, who actedfor the respondent.This conference was in regard to a proposedstrike on the automatic machine devices.The extra operators andfloor mechanicswere askingfor more men per job. Radcliff tookthe position that there was too much work being placed on the mem-bers of his union and said it was "absolutely impossible for one manto perform the work."The respondent disagreed.However, whenthe employees voted a strike in October, Radcliff opposed itbecauseorders were slack.He said the Union should "wait to catch themwith their pants down and then put it to them."Throughout the autumn of 1937 there were disputes with the re-spondent and within the Flints as to whether Local 88 and Branch566 should be consolidated.Nelson and Weaver thought they shouldbe, apparently because the division between skilled and unskilledworkers was hard to maintain. Some of the men agreed. But Rad-cliff opposed it "tooth and toenail," and had some hot words withNelson about it.However, in October or November 1937, the twodivisions did consolidate.Radcliff continued to oppose consolidation.He circulated a petition against consolidation, and he wrote a letterto the Flints' nationalofficers for assistance.He was eventually suc-cessful.Sometimein November the operators and boys splitup again451269-42-vol. 34-26 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDand went back to their respective locals.In December 1937, Radcliff'sterm of office expired; however, he was then elected vice chairman ofhis local and continued as such thereafter.There were other conferences, disagreements, and threatened strikes.Radcliff participated in these as chairman of Local 88.Weaver testi-fied : "I will admit that he expressed himself on different matters, butI don't recall that he monopolized the time at all."The respondent's briefs summarize various critical testimony ofthe supervisory officials to the effect that Radcliff was always com-plaining, playing along on the job, arguing with his superiors, andthat he was slow and far inferior to the other extra operators.How-ever, two supervisors testified to the contrary.Thus Carder, whoserved as relief foreman over Radcliff in 1937, testified that Radcliffnever refused to do any work required of him, that he was attentiveto his duties, that he was not slow, but instead was "very efficient,"and that in melting ware, "he is one of the best men I have everworked with," and that he was "an A No. 1 worker ... a very goodextra operator, take-out boy, stick-up boy and a fair new operator."Plummer Goff also served as relief foreman at various times, and in1937 supervised Radcliff to some extent.He testified that Radcliffnever complained about his duties, or about overwork, that he wasnot slow, that he set the glaziers properly, did not spoil any ware,and was a very good extra operator.Goff said : "I have saw himwork until he looked black in the face, and never said a word, butwent right along with it."There thus seems to be considerable doubtas to the validity of the criticisms about Radcliff.They could beattributed partly to the nature of his job, which would normallyinvolve the making of some mistakes and some departures from hismachine.Upon consideration of all the facts we find, as did the TrialExaminer, that Radcliff was among the better qualified of therespondent's workers.The respondent's brief also notes : "Radcliff's mental attitude towardrespondent and his work for his employer does not reflect much creditupon him.He admits that he proceeded to tell a foreman at the plantwhat he could or could not do with respect to keeping one LutherDeem on a particular job.And he admitted that he advocated a strikewhen respondent's production .got higher, so that it would have its`pants down."'This statement refers to two above-described inci-dents in Radcliff's union career.There were other similar incidents,all of which were known to the respondent. Thus, as has been foundabove, Radcliff interrupted a conference by accusing the respondent'srepresentatives of having made their decision before coming to theconference; he was at least partially responsible for striking the re-spondent's plant at midnight, without notice, in order to enforce the HAZEL-ATLAS GLASS COMPANY391closed-shop agreement; he discussed with his local members ways andmeans of removing Nelson from his job; he accused Nelson of beingnarrow-minded and demanded access to the respondent's records inorder to prove Nelson's statements false; he also opposed the respond-ent's desire for amalgamation of the locals and was eventually suc-cessful.In pursuing these activities, he came to be considered atroublemaker, a disloyal employee, or-as the respondent's briefphrased it-one whose mental attitude toward the respondent did notreflect much credit.We believe and find it was because of this mentalattitude and militant activity on behalf of the Flints that the respond-ent came to consider Radcliff an undesirable employee and thereforefailed to reinstate him.As appears above, the respondent, at about the same time that theFlats began to organize its employees, encouraged the G. B. B. A. tocome in and organize, aided it in many ways, and coerced its employeesinto joining it.We are convinced that the respondent did so becauseit felt from the highly unsuccessful efforts of the G. B. B. A. over agreat many years to organize the respondent's employees, and fromits conferences with G. B. B. A. officials, that this organization wouldbe far less active and more amenable to the respondent's suggestionsthan the Flats.When the G. B. B. A. ceded jurisdiction to the Flints,the respondent had no alternative but to adopt toward the latter thesame attitude as it had toward the'G. B. B. A.Furthermore,' we be-lieve that the respondent felt from past experience that the Flints alsowould be more easily controlled than the Flats, and therefore prefer-able as the lesser of two evils.Consequently, when some of the re-spondent's employees who were active in the Flints became aggressivelymilitant on behalf of that organization, they went beyond the respond-ent's plans, and indeed counter to them.We find it was for this reasonthat the respondent failed to reinstate Guy Radcliff on March 15, 1938,and at all times since, and that the respondent thereby, violated Sec-tion 8 (3) of the Act, and interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them by Section 7of the Act.784.The lay-off of and failure to reinstate James C. CastoCasto started working for the respondent in 1902, but his last periodof continuous employment, and hence his seniority, date from April 1,1935.In 1911 Casto was a carry-in boy, working on the lehrs.Thenhe became a take-out boy, and later a stick-up boy.After this he""A discriminatorydischargemay just as well be directed towarddominationof alabor organizationas towarda dissolution or drivingout of a labororganization,"National Labor Relations Board v. American Potash & Chemical Corporation,98 F.(2d) 488, 495(C. C. A. 9). 392DECISIONS OF NATIONAL LABOR RELATIONS BOARDwent through a period of learning to be an operator, during whichtime he relieved both boys and operators during their rest periods.Finally he was promoted to the position of regular journeyman oper-ator, and served as such from 1913 until 1918.When he returned towork on April 1, 1935, he was made a floor machinist, and servedcontinuously in that position until he was laid off in January 1938.A floor machinist or upkeep man has the job of adjusting the ma-chines or presses so as to produce the different kinds of ware that aredesired at different times.They thus help make job changes, makeadjustments in the presses from time to time, and set up the machinesfor the different operations.Casto testified this was more difficultthan the work of the operators because "the floor machinist has tocompletely set up the machine for the operator."This may not bequite accurate, however, since the remuneration is slightly less.Oper-ators get a guaranteed base pay of 90 cents per hour plus a bonusdepending upon the output of their respective shops.During 1939their total income averaged $1.38 per hour.Floor machinists get aguaranteed base pay of 89 cents per hour plus a bonus which can raisetheir total pay up to, but not higher than, 75 per cent of the operators'total pay.Floor machinists, however, are definitely considered highly skilledemployees.They were members of the Flints' Local 88 along withthe operators and extra operators.They attained their positions onlythrough experience and through promotions from the relatively easyand unskilled work of the boys, in the manner illustrated by Casto'sjob history.In contrast to their relatively high pay was that of theboys'.Boys working in production received a guaranteed base payof only 60 cents per hour plus bonuses ranging from 53 per cent to 63per cent of the operators' total wages.The bonus percentages de-pended on the tasks performed by the boys.During one period, thetotal pay of all the boys averaged slightly over 84 cents per hour.Extra operators received a straight wage of 85 cents per hour.Un-classified boys, or those not engaged directly in production, received aflat wage of 65 cents per hour. It thus appears that the floor machin-ists' remuneration was just under the highest amount paid by therespondent to any of its non-supervisory employees in the productiondepartment.Casto joined the Flats right after their Masonic Temple meeting onApril 21, 1937; this was at the factory. Soon thereafter, Atkinsongave him some blank application cards for the Flats and Casto beganto solicit the employees for membership.He approached his fellowworkers in the factory, in the poolrooms, on the public streets, and intheir homes.He secured about 20 memberships.He also regularlyattended the Flats meetings except when working on the night shift. HAZEL-ATLAS GLASS COMPANY393During this period Casto's foreman,Joseph McIntyre, asked him tQjoin the Flints,and alsoto get three of his friends on the tank to jointhe Flints.79Casto took the three Flints cards, talked to his friends,and returned the cards unsigned to McIntyre.He told him that hebelonged to the Flats and did not feel like signing a Flints card.Mc.Intyre then said, "You had better get that out of your system .. .Before the company wouldever recognizethe C. I. 0. . . . they willnailup the gates."McIntyre also said that Nelson had given him orders that if anyman was caught with C. I. 0. cards in the plant, he should be fired onthe spot; whereupon Casto pulled out some C. I. 0. cards and said,"Here is some."McIntyre grabbed the cards out of Casto's hand, torethem in two, threw them into the waste can and said, "If Nelson seesyou with those cards, he will fire you so darn quick your head willswim.He has orders from Weaver to do so."During the first part of April 1937, McIntyre told Casto that thecompany knew every man who had signed a C. I. 0. card and that"every man having that radicalism in them would be eventually laidoff." In the latter part of that year, McIntyre told Casto he was beingwatched and if he did not get that C. 1. 0. out of his system, he "wouldeventually get laid off for it."Casto was notified on January 21, 1938, that he was beinglaid off onthe 22nd.He and McIntyre were "the very best of friends." There-fore, he asked McIntyre the next day the reason for his lay-off.Mc-Intyre said, "I can't tell you now."Casto asked if it was anythingagainst his work.McIntyre said no, that his work was verysatisfac-tory; that he would tell him later.In March 1938, at a time whena largenumber of employees was rein-stated, Casto met McIntyre by chance on the streets and asked if Mc-Intyre thought he would be called back to work.McIntyre said, "No,Jim, I had warned you several times that the C. I. 0. would catch upwith you . . . confidentially, Jim, Mr. Nelson gave me orders when the19 This and following findings about McIntyre are based largely on Casto's testimonyEach of these incidents was, as the Trial Examinerfound, politelybut curtly deniedby McIntyre.However, McIntyre also denied other incidents,testifiedto by Casto, onwhich therecord leaveslittle doubt.Thus CastotestifiedMcIntyrespoke to him aboutthe G.B. B. A, saying:"We have gota union outhere for you to sign upa card for,"and telling him that hewould haveto sign upif he workedthere.McIntyre denied this,as did the other foremen.But weaver'snotice of March 29 clearlystated that thecompany wanted the employees to sign up and expected Its foremen to execute thatpolicy.Wefind, as didthe TrialExaminer,that McIntyre's denial thereof is not credible.McIntyre also denied telling Casto he had to sign a Flints application blank in order tocontinue working for the respondentor that heever asked him to get his three friendsto sign Flints cards.However,the sudden growth of the Flints,the respondent'spremature granting to them of exclusive recognition,check-off,and closed shop and thetestimony of Rogers,Carder, andKidd indicate such assistance by foremen was commonand was expectedby the company.We agree with the Trial Examiner that McIntyre'sdenial is again not credible.Upon the entire record in the case, we accept Castro'sstatements as true and discredit the denials thereof. 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDlay-off came, to pick you first, for he said you had too much Communist,red blood in your system."From the above incidents it would appear that Casto was laid offby the respondent on January 22, 1938, because of his activity in theFlats.However, there were also other factors, the most important ofwhich was his lack of seniority. In January the respondent had 23floor machinists, of whom 9 were laid off, including Casto.He wasnext to the youngest in point of service.Not only Casto, but also theman who ranked under him and the man just above him in senioritywere laid off.Every man who was retained had at least 11/3 years'seniority above that of Casto.As has been found above, the respondentconsidered seniority one of the important factors in selecting the mento be laid off.We therefore believe that Casto would have been laidoff because of his lack of seniority as a floor machinist even though hehad not been a member of the Flats during the preceding year. Thuswe do not find that Casto's activities or membership in the Flatsaffected the disposition made of him by the respondent in January1938.In February and March 1938 the respondent rehired or reinstateda large number of employees previously laid off in January.Mostof these were taken back as boys.On March 14 the Flints trans-ferred the extra operators and floor mechanics from Local 88 toBranch 566, so they could be rehired as boys.As has been foundabove, the respondent thereupon transferred or reinstated all but 5out of its 20 extra operators as boys. Similarly the respondentrehired or reinstated as a boy one of the floor machinists (WalterKerrigan) who had been laid off in January.However, Casto wasnot so reinstated.The question thus arises as to whether therespondent's failure to reinstate Casto was caused by his unionactivities.Casto understood that Nelson agreed that if the extra operatorsand floor machinists were "kicked back into Branch No. 566," Nelsonwould recall them to work as boys. Consequently, Casto, who hadreluctantly joined the Flints, and other Flints members went toFlints' national headquarters in Toledo, Ohio, and made arrange-ments for the transfer, which culminated in the Flints' letter datedMarch 14, 1938, notifying the respondent that the floor machinistshad been transferred to Branch 566.On his return from Toledo.Casto telephoned Nelson at his home and said he understood thatafter they were placed in Branch 566, they would be called backto work.Nelson replied, "The hell you say."Casto said, "Thatismy understanding."Nelson then retorted, "Go see Mr. McCabe HAZEL-ATLAS GLASS COMPANY395and some of your C. I. O. boys and get a job."8eWithin the nextday or so, on March 15, 1938, the respondent reinstated a substantialnumber of employees as boys.Eleven of those so reinstated on thatday had less seniority than Casto.81Regarding Casto's ability as a floor machinist,Foreman McIntyretestified, "Mr. Casto was a good,willing worker,and lacked experience,and would become nervous,and at times almost flighty,Iwouldsay.Take, for instance,ifwe had a couple of breakdowns at onetime, he would get confused and probably run from one to the other."Other foremen also criticized Casto's work as a floor machinist.However, Carder,who supervised Casto's work about one day a weekduring 1937, testified that Casto was a dependable worker and thathe was not nervous or excited when working around him. Cardersaid that,although he did not like to have a man leave one repairjob for another,nevertheless floor machinists did sometimes get awayto make a minor repair on another machine.Furthermore,Atkinson,who was a machine operator from 1934 until July 1937,testifiedthat Casto worked for or with him,repairing machines,for about3 weeks in July 1937.Atkinson said he would have to rank Casto"at the top"of all the machinists that had worked with him.Casto did not seem to the Trial Examiner to be nervous or flightyat the hearing;instead the Trial Examiner characterized him as acalm, methodical type of workman.His long record at the plant,and especially his experience of nearly 3 years as a floor machinist,at the correspondingly high salary of a skilled worker, indicate himto be exceptionally well qualified as an employee in a lower capacity.such as a boy.In view of his long and varied service record andability, and also in view of his union activities and the repeatedwarnings given him,we find that the respondent failed to reinstateCasto on and after March 15, 1938, because of his activities in theFlats.We find that the respondent by failing to reinstate James Castoon March 15,1938, and thereafter,discriminated in regard to hishire and tenure of employment,thereby discouraging membershipin the Flats and interfering with, restraining,and coercing itsemployees in the exercise of the rights guaranteed them by Section7 of the Act.5.The lay-off and failure to reinstate the "boys"During the period ending January 15, 1938, the respondent hadabout 565 employees in the production department.Of these, 90 to11McCabe was then international President of the Flats'Westfall,Swiger, Clark,Kelley, 0. A. McIntyre,McGowan, Duty,Boggs, Roy Blackwell,Herrod, and Squires. 396DECISIONS OF NATIONALLABOR RELATIONS BOARD100 were machine operators, 20 were extra operators, 23 were upkeepmen or floormachinists,others were mouldchangers,some were take-out attendants, and about 390 were boys.During thelast 2 weeksof January, however, the respondent laid off 225 employees in thatdepartment.No operators were laid off, but 13 extra operators, 9floor machinists, and about 200 boys were in the group.As pointedout above, these so-called boys were not juveniles but were,instead,adults performing comparatively unskilled,manualwork.They wereusually engaged in taking partly finishedglasswareout of a pressmachine, or placing it in some other machine such as a cupper orlipper, or transferring it to the lehr machine.Each piece of waremust be picked up and set down by hand in these processes. Theglass is very hot and very soft so that it must be handled with con-siderable skill and care.The boys also ran the cupper and Lippermachines which were hand operated and were used to change theshape of the ware slightly, for example, by putting the lips on jugs.In addition, boys performedvarious miscellaneoustasks required toguide the glassware through the machines and prepare it for packing.Shortly after New Year's Day in January 1938, Nelson called ameeting of the foremen in the production department and told themthey would have to cut the force of boys down to 45 men for each of the4 shifts.He gave each foreman a list of themen ontheir respectiveshifts, on the basis of which they were to select the men to be laidoff and those to be retained.He said that efficiency and length ofservice were to be considered in making the selections : if employeesapparently had the same efficiency, then their length of service wasto govern, and if they had the same length of service, then theirefficiency was to be the determining factor.Nelson retained copiesof the lists used by the foremen on each of the four shifts, exceptthat on his lists there had been noted by the personel director, atNelson's request, the hiring date and marital status of eachemployee.Some of the more obvious decisions regarding employees to belaid off or retained were made at thismeeting,but the selectionscould not be completed.Nelson testified : "It was very difficult andit is hard to lay men off.Each foreman was very reluctant." Soa second and then a third meeting were held in order that the fore-men might make their determinations on the borderline cases.Allforemen testified that it was a hard job to get down to the final45 men. Foreman William Blackwell said : "We came to the placewhere it was pretty hard to cut down the list, and we were gettingall about the same kind of boys, that is, of thesame equal."Presum-ably it was in these cases of approximately equal ability that therespondent allowed seniority to determine the selectionof employeesto be retainedand laid off. HAZEL-ATLAS GLASS COMPANY397Among the boys laid off in this process were Rogers, WilliamRadcliff,Reed, Gaines, andWhytseJl.All five were laid off onJanuary 19, 1938; none of them has been offered reinstatement since,although other employees laid off have been reinstated.The ques-tion thus arises as to whether the respondent laid off or failed toreinstate any of these five boys because of their activities in theFlints or in the Flats, as the complaint alleged.G.E. Rogersstartedwork for the respondent in 1908, but hislast period of continuous employment and hence his seniority, datesfrom February 11, 1935.He started in 1908 as a carry-in boy;then he became a take-out boy; he helped repair machines.He alsoswept the floor, carried water, and did general and relief work.After the World War, he was an operator, operating two R-pressmachines at once. In 1923 he worked as a take-out boy until histank went down. In 1933 he worked on the floor, i. e., swept thefloor, carried water, worked as a boy, and did about anything "justthe same as the other men in the plant were doing . . . Therewere no other types of work in the hot end to do, only to be operatoror a foreman." Immediately prior to his lay-off in January 1938,Rogers worked part of the time as a relief man. Sometimes heworked regularly on a "shop," either as a take-out or a stick-upboy.Rogers testified : "A relief man was an all around man, andcould handle all the jobs made in the plant.He had to be .. .They were selected from the more efficient men, whenever possibleto do so."When the G. B. B. A. came into the plant on about March 29,1937,Rogers became a business committeeman for Branch 566, theboys' branch.As Weaver testified, he "seemed to have this matterof organization very much on his mind."As has been found above,the respondent then proceeded to use Rogers as its instrument forestablishing the Flints at the plant.Thus on the afternoon ofSaturday, April 24, Nelson instructed Rogers to tell every man inthe production department the Flints were coming in to organizethe plant and that the men should join the Flints instead of theC. I. O. or the plant would close down.Rogers did so.On Mon-day,April 26, Nelson told Rogers how to contact Gillooly, theFlints' International President; that afternoon Rogers helped Gil-looly arrange the mass meeting held that night.Rogers officiatedin a minor capacity at the meeting; after it was over, he had noticestyped for the next meeting and, with special permission from thespondent, entered the factory at midnight and posted the notices.On Tuesday, April 27, Rogers helped spread the word about thesecond Flints meeting to beheld that evening.At the meeting thatnight he distributed Flints applications.The next day, Wednesday, 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril 28, Rogers roamed through the plant at will, soliciting Flintsapplications for membership, collecting them from employees andsupervisors.There is no doubt that he did this not only with theknowledge but also with the support of the respondent and its offi-cials.On that same day, he assisted in arranging the meeting withWeaver and getting exclusive recognition from the implied check-offand closed shop for the Flints.Rogers thereafter continued hiscampaign for Flints membership, telling McClung, as an instance,in front of Nelson and Blackwell, that he had to sign up; that "itwas orders from Mr. Weaver."He participated prominently in theMay 20 meeting at the Stonewall Jackson Hotel, insisting, for ex-ample, that Harshman read the Star Island Agreement four timesbefore voting on it.After the respondent's offer had. been discussedat this meeting, Rogers made the motion to accept the proposition.His motion was carried with near unanimity.However, the next month, June 1937, Rogers began to depart fromthe respondent's plan.He telephoned Weaver and arranged to meethim at the curb in front of his house for a conference.Rogers thentoldWeaver that "the CIO was still making a drive to take theplant and that he (Weaver) had not complied with the promisesthat he had made me for those men and neither had the Flintscomplied with the promises that they had made to me for the menand that I was through fighting for the Flints and that I was notgoing to fight the Flats no more." 82Weaver replied "I hope thatthe men don't take the CIO." 83The promises which Rogers thought violated were made when theFlints were recognized and were promises for negotiations betweenthe respondent and the Flints' locals and branches.These negotia-tions were expected by Rogers to conclude in "local working agree-ments" which would deal with local working conditions and "generalrelief of the situations that were not as they really should be in theplant."Rogers' insistence in the boys' branch on these local agree-ments was paralleled by Guy Radcliff's insistence in the operators'local.Rogers' position as business committeeman, or business officer, ofG. B. B. A. Branch 566 carried over from the G. B. B. A. into theFlints, as did the positions of the other officers.He thus continuedto hold office throughout the spring of 1937.However, at about thetime he told Weaver he was dissatisfied with the Flints, he also sub-mitted his resignation as an officer of Branch 566.He told thebranch at the June meeting that "up to that time, every effort to88This statement was not denied by Weaver."Weaver testified:"Iwould deny that statement as alleged to me " But he did notstate what he did reply, nor did he offer any explanationThere is thus no account ofthe incident to rely upon except that related by Rogers. Since it appears reasonable, weaccept it, as did the Trial Examiner. HAZEL-ATLAS GLASS COMPANY399accomplish the things that the American Flint Glass Workers Unionand the Hazel-Atlas Glass factory had promised on behalf of themen for the acceptance of that organization into the plant, had beena total failure."However, the branch refused to accept the resigna-tion, so he continued in office.In July 1937 Rogers, Leidy, Shay, and Sigwart met with Nelsonon a grievance arising in the factory.During this conference Rogerstold Nelson that "Mr. Weaver had promised us a local working agree-ment and that we were determined that we should have a localworking agreement."Leidy, however, volunteered that the Flintsdid not believe in a local working agreement.Nelson then turnedtoRogers and asked why he wanted it. Rogers told him that ithad been promised to them and that he wanted it posted in thedepartment so that when the foreman or the men violated it, theycould see where they violated it and get it straightened out.84Nelsonthereupon told Rogers that he was too conscientious.85At about this time Weaver told the Flints' international repre-sentative,Harshman, that Rogers was talking too much and wasindulging in too many union activities for his own good.Weaversuggested that Harshman should tell Rogers to cease.86Harshmantestified that at that time, Rogers "was just engaged in assisting mein organizing" and that he was then a "very active" member of theFlints.Thereupon Harshman did speak to Rogers about it, merelytelling him, however, that Weaver had requested him to tell Rogersthat if he did not slow down on his union activities, Weaver wasgoing to discharge him; that he was too active in the union.Harsh-man made no recommendation himself.Rogers continued to press for the local working agreements despitethe warning.He likewise continued to be active on the boys' com-mittee that met with the management on grievances and items ofdispute.Rogers testified he thought they met at least twice a month ;sometimes he presented the grievances or requests; sometimes one ofthe other committee members did so.He further testified : "I don'tthink . . . that we ever had a meeting . . . that we did not stressthe need of a local working agreement."In September 1937 the committee met with Nelson and DavidBlackwell, who wanted some operators demoted from Local 88 to84This part of the conversation was not controverted at the hearingSiNelson testified:"Inever made any statement like that."However, he did notgive his version of the conversation.His bare denial was rejected by the Trial Examinerand is not credited by us.81Weaver testified that Rogers and Braddock were not remaining at their posts asmuch as they should; that they were apparently "roaming the plant"; that he sug-gested to Harshman"that he just give them a friendly caution."The finding, however,is based on the testimony of Harshman who has been previously described as a reluctantwitness, and also on the Flints' minutes about Harshman's comments made at the meetingheld on October 15, 1938, between the Flints and the National Association of Manufacturersof Pressed and Blown Glassware. 400DECISIONS OF NATIONAL LABOR RELATIONS BOARDBranch 566.The committee agreed to that.During that samemonth there was another meeting to discuss the respondent's lay-offor discharge of certain employees., The foremen claimed the menwere inefficient.However, Rogers argued that they should be re-tained, pointing out that some of them had been in the company'sservice for as long as 29 years.He said "it was unfair, and therewas nothing fair about it, that these men should be turned out asthey were . . . because of their long years of service to the company."It is uncontested that the management, however, said it was not run-ning an orphanage and that if a man could not take care of his work,then he could not work.In the fall of 1937 the committee also met with Weaver and Nelsonwho had prepared a list of allegedly inefficient men. These themanagement wanted to put on an "extra list" and call to work onlywhen the efficient men had worked their regular quota of time.Rogers protested that these men had to live the same as the otheremployees and that working time should be divided with them.Nei-ther he nor the Flints' committee approved of the respondent's plan.However, they were overruled by the respondent and it was tried forabout 3 weeks.On about October 1, the committee requested that thelist be abandoned; the respondent acceded.In October 1937 the movement to consolidate Local 88 and Branch566 took on strength.As has been found above, Guy Radcliff andthe Flints' national officers strongly opposed consolidation, while therespondent favored it.On this issue Rogers sided with the respond-ent in that he fervently argued for the amalgamation.He was tem-porarily successful and consolidation was effected.Then Muhlemancame from the Flints' national office and argued against it.Rogersdebated with him, saying that the only thing the Flints had everdone since they came into Clarksburg was to try to destroy any con-structive move that the men might make.He said the Flints were"a company outfit and that they had sold us out for a dollar a head,before they ever came here to attempt to organize us."Neverthelessthe consolidation movement was broken up.On October 25, 1937, Rogers was nominated by Flints Branch 566to succeed himself as business officer of that unit..However, he rosein the meeting and declined the nomination.He said they had beentrying to carry out the promises made to them but were never ableto accomplish anything; that the respondent was giving them the run-around in every way possible; that every constructive move theymight try to make was broken down by the Flints' national officersin one way or another and that the Flints were not giving the em-ployees representation at all.Rogers then again announced to theFlints that he was through with them. HAZEL-ATLAS GLASS COMPANY401However, Rogers continued his membership in the Flints and hecontinued to talk to the workers, urging them to "fight for theirrights."He attended every meeting that the Flints held. In addi-tion to this, and at some subsequent time not revealed by the record,Rogers also became an active member of the Flats.Whether this wasbefore or after his lay-off in January 1938 is not clear.81The respondent's brief notes that "if strict seniority had beenapplied" in the January 1938 lay-off, and if Rogers' seniority dateof February 11, 1935, had been used, Rogers would have been laidoff for lack of seniority.This is true, but it does not apply to theissue at hand.The respondent's personnel record used at that timestated Rogers was hired on March 1, 1933.Also the list of employeeswhich Nelson and the foremen used during their conferences gaveRogers' seniority date as March 1, 1933.Thus, if the foremen hadfollowed seniority principles on the basis of the information they had,they would have retained Rogers. Instead they let him go and re-tained 167 boys who had been employed since March 1, 1933; of these,154 were still working at the plant in January 1940. It thereforeappears that Rogers was laid off in violation of the seniority practicewhich the respondent generally followed.Some of the respondent's foremen who supervised Rogers' workat various times testified in criticism of it.Thus Otto Wolfe, underwhom Rogers worked for the last 6 months, said Rogers was not asgood a man as some others; that he could not handle the ware norserve as relief boy on fast jobs.Other foremen who had supervisedRogers at earlier periods said he was slow and "visited around thefactory a good bit and bothered the other boys when they was `aworking."'This testimony, however, was general in character andwas unsupported by any documentary evidence. It was disputed bytestimony of equal value given by Foreman Carder who said: "Mr.Rogers is one of the best take-out boys that the Hazel-Atlas ever hadin the plant for the past several years.He would stand a lot ofheat during the summer months in the hottest shops in the factory,and he was a steady worker, and I believe a very honorable man."Carder testified Rogers was a fast worker; that he was experiencedon a variety of different types of jobs; and that he could take-out oneither the right- or left-hand side, which was difficult.EmployeeWilliam Radcliffe also testified that Rogers could work on a "back-handed machine."He said that occasionally he had been asked torelieve Rogers because "the job was running so fast that the boy whowas working relief could not take them out." In view of this evi-dence, and more particularly in view of Rogers' long record of em-8'On April 6, 1940,he signed a letterto therespondent as the recording secretary ofFlats Local 48. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDployment and the different character of operations performed byhim,88 we find he was unusually well qualified as a boy.Ernest Kidd was another employee whom the respondent used asits instrument in getting the Flints established at the plant.Asfound above, he served as an unofficial "protector" at the Flints'meeting in the high school and he also freely solicited Flints appli-cations in the plant during working hours.He testified he did thisbecause: "I was expecting a good job out there after they (the Flints)came in there, and I got the good job."He was made a floor ma-chinist.However, before he was able to accept these comparativelyskilled duties, he was assigned "to work under [Delbert Owens] totry to learn something about them."After he thus "learned some-thing," he went to work on a floater crew and as a relief man.Whenthe lay-off came the following January, it did not interest Kidd "onebit"; his job was secure and he was not laid off, although his owntestimony indicated he was a poor workman.However, after thelay-off was completed, Kidd resigned from the respondent's employ ofhis own volition on March 29, 1938.We believe that if Rogers had heeded Weaver's warning in July1937 and, like Kidd, had remained a docile member of the Flints,pursuant to the respondent's plan, he would not have been laid offin January 1938. Instead, he became an exceedingly militant mem-ber of the Flints, even to the extent of finally censuring them fortheir alleged bad faith and ineffectiveness.His union activity wasso very prominent, his warning was so direct, and his seniority wassomuch greater than that of boys retained or reinstated, that hismilitant activity seems the inescapable explanation for his lay-off.We find that the respondent by laying off G. E. Rogers in January1938, and by thereafter failing to reinstate him, discriminated inregard to his hire and tenure of employment, in violation of Section8 (3) of the Act, and interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them by Section 7of the Act.William J. Radclifffirst started working for the respondent in1928, but his last period of consecutive service dates from May 24,1933.He worked steadily as a boy, doing mostly stick-up and take-out work.He did transferring and worked as a relief boy, that is, relievingother boys during their 10-minute rest periods.He was a fast workerand could handle jobs other men could not maintain.Thus at onetime he ran the cupper on job #376, a heavy water glass, at the88ForemanRiley testified : "Versatility of the boysisthe most importantthing inproduction." HAZEL-ATLAS GLASS COMPANY403rate of 42 per minute and turned out 13,200 good pieces of warein one shift.As stated above, Foreman William Blackwell testified that inselecting those to be laid off, the decisions became difficult because"we were getting all about the same kind of boys, that is, of thesame equal."Regarding Radcliff, Blackwell testified : "The way itwas, at that time we come down to the place where all these fellowswas on the same equal, and we had to get some of them off andlater to get the list down to 45, and on account of him being single,and retaining his brother on, he was the one to be laid off." Rad-cliff's own foreman, Otto Wolfe, testified : "Well, he was about thelast, along the last boy decided on, and when we got down to wherewe had to lay some boys off we had to do it. By him being single,and his brother working, I decided to lay him off."However, if the foreman decided Radcliff's case on the basis ofhis marital status or his having a brother working in the plant, theyviolatedNelson's instructions, for he had told them that "wherethey apparently had the same efficiency, then their length of servicewas to govern that.The one with the greatest length of service wasthe one to be retained."Radcliff's seniority was admittedly sufficientto entitle him to his job. In fact, he had greater seniority than 154of the boys who were retained, of whom 142 were still working atthe plant in January 1940.Although Nelson's lists noted the marital status of each worker,nevertheless neither his instructions nor the record indicate this wasan important factor.Nelson himself testified that only in respectto Radcliff was marital status "even mentioned."OttoWolfe couldcame only one other employee on his shift whose marital status hadbeen considered.That was B. A. Thrash, who was single and whowas not retained.However, his hiring date was April 2, 1934; hewas thus not entitled to retention because of insufficient seniority.Despite this deficiency and his unmarried status, Thrash was rein-stated within 2 months after his lay-off.Moreover, the respondent'srecords show that of the 45 men retained on the Otto Wolfe-WilliamBlackwell shift, 8 were single.89The fact that the respondent re-tained single men belies its claim of a policy against retaining suchmen. It thus appears that Radcliff's unmarried status could nothave been the reason he was laid off.The question of brothers working in the plant had about the sameeffect on the selections as did their marital status. In two caseswhere brothers were working, one of the brothers was laid off.How-ever, in a substantial number of other cases, two or more brotherswere retained at the plant, either by not being laid off in January"Houston,Gould, Douglas,Watson, Leasburg,Riley, Barnes, and Mayfield. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARD1938 or by being reinstated in the next few months.Examinationof the record reveals that 32 sets of 2 or more people with the samefamily names were either retained or rehired by the respondent afterthe lay-off.Of these 32 sets of men so employed, at least 12 werebrothers.Whether there were more than 32 duplications of nameand whether there were more than 12 sets of brothers is not shown.However, from these minimum figures, it appears that being a brotherto a man working in the plant did not militate seriously-if at all-against one's being retained or reinstated.We therefore do not be-lieve that Henry Radcliff's employment was the reason for the lay-offofWilliam Radcliff.On the other hand, Radcliff had long been active in the Flatsand then the Flints.As early as February 1937, he spoke to E. R.Cutwright, of the Flats' local at the Rolland plant, about the Flatsorganizing the respondent's plant.When the Flats later announcedtheirMasonic Temple meeting by distributing notices at the factorygates,Radcliff took two or three notices inside the plant; one ofthem he carried back through the packing room and mould shop,holding it up so the employees could read it.He himself joinedthe Flats in the middle of April.At the Masonic Temple meeting,Radcliff got into an argument with Myers, Nelson's assistant, as towhether the C. I. O. would be able to slow down the company'sproduction.Radcliff said the C. I. O. could if anybody could.The next day, April 22, 1937, he joined Cutwright in solicitingFlats memberships outside the company gates.They set up a card.table near the roadway for their literature and talked to the employees as they went by.While they were doing so, Weaver drovepast in his car; he noticed Radcliff and Cutwright.Radcliff alsoattended the Flats' Carmichael meeting on April 25 and was therewhen the respondent's officials, Nelson, Sims, and Brown were stand-ing in the back of the hall observing those present.Radcliff solicitedmembers at this meeting also.He attended the Flints' meeting heldin Fraternal Hall on April 26.When Preacher Williams attemptedto bring order to that meeting by giving a prayer, Radcliff climaxedthe prayer by shouting : "Give us our freedom.We 'want the CIO."The next night he went to the Flints' meeting in the high school.At first he was not allowed in the auditorium ; the watchman saidhe was a C. I. O. and a Flat. Later, he and other Flats memberswere let in by the sheriff.Radcliff did not join the Flints until he was told he had to inorder to hold his job.Even then he refused to sign a card, butdid permit a card to be turned in for him.However, he continuedto attend the Flats' meetings held every Wednesday night in Fra-ternalHall.After the closed-shop contract was enforced on July HAZEL-ATLAS GLASS COMPANY40522, the attendance at these meetings decreased; in August 1937 theywere abandoned.Radcliff was on the committee of less than a dozenmen who carried on thereafter for the Flats.He also attended theFlints' meetings and participated therein.In October 1937 he joinedin the protest about the respondent's installation of automatic ma-chines and was partly responsible for the Flints sending a committeetoWashington, D. C., to see if anything could be done about that.The record indicates that the respondent knew of Radcliff's Flatsactivities.Myers,Weaver, Nelson, Sims, and Brown saw him soengaged.Also his foreman, Creed Wolfe, knew he was solicitingFlats memberships in 1937.On several occasions a fellow employeenamed Ash came to Radcliff and got Flats application blanks forsomeone else to sign, but never returned them.Finally Radcliffcreased one of the cards which he gave Ash.A few minutes laterForeman Wolfe handed the card back to Radcliff, saying : "Here,Bill, is your card."-In view of Radcliff's seniority and admitted ability which ordi-narily would have entitled him to retention, in view of his prominentand extended union activities, and in view of the unpersuasive natureof the respondent's reasons advanced at the hearing for laying himoff, we find that the respondent laid Radcliff off in January 1938because of his union activities.We find that the respondent by laying off William L. Radcliff inJanuary 1938, and thereafter failing to reinstate him, discriminatedin regard to his hire and tenure of employment in violation of Section8 (3) of the Act, and interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed them by Section 7of the Act.Carl K. Reed, Jr.,started with the respondent in 1916 and workedfor 4 years as a carry-in boy and take-out boy.From about 1932to 1935 he worked as a take-out, stick-up, carry-in, and transfer boy.On March 5, 1934, he again started work with the respondent andworked continuously thereafter until the January 1938 lay-off.During this period he ran a cupper, a lipper, worked in the mainte-nance crew, and also served as take-out, stick-up, transfer, andfloor boy.Reed joined the Flats at the Masonic Temple meeting on April 21,1937.He, too, helped organize the employees for the Flats.He dis-tributed cards and solicited memberships in the poolrooms and on thestreets in Clarksburg.He also helped in the distribution of cards nearthe Company's gate. When he got applications signed, he gave themtoWilliam Radcliff. He attended the Flats' meetings regularly. Sev-eo This was not controverted except bya showingthat Creed Wolfe had died before thebearing commenced.451269-42-vol. 34-27 406DECISIONSOF NATIONAL LABORRELATIONS BOARDeral times when he went out to lunch someone wrote "CIO" in chalkon a tin shield which he used in front of the glazier to protect him-self from the heat; once someone wrote "CIO" on the back of hisshirt, likewise in chalk.Reed testified he did not know who did this.Foreman Otto Wolfe told Reed that if the C. I. O. took possessionof the plant, the respondent would close up and "the hinges wouldrust off."Around May 1, 1937, Otto Wolfe told Reed : "Eventually,you CIO boys are all going to lose your jobs."At about the middleof May a salesman gave Wolfe some samples of tobacco.Wolfe didnot want them and gave them to Reed ; Reed thereupon gave Wolfea Flats application card in whimsical exchange.Wolfe returned thecard and remarked : "Sooner or later all you boys are going to beousted." 91Just before the lay-off Reed and his foreman, Creed Wolfe, had anargument about the amount of work Reed was getting; as a result ofthis, Reed complained to David Blackwell and Nelson.He was thentransferred to Grover Junkins, who was his foreman when the lay-offcame.Junkins testified Reed was laid off because : "I kind of con-sidered that he was not as good a boy as we was keeping ahead ofhim ... I thought I had better boys."Dissipating the effect of thislanguage, however, is Junkins' testimony on cross-examination, in thefollowing colloquy :Q. And the work he was called upon to perform by you, Itake it that that was satisfactorily done?A. Thoroughly.The respondent's brief points out that if strict seniority had beenapplied during the lay-off, Reed would not have been retained.This is true.The respondent, however, did not apply strict seniority,although it was an important factor that was considered.Lack ofseniority certainly did not occasion Reed's lay-off since the respondentretained 99 boys who had less seniority than Reed, 91 of whom arestillworking for the respondent.Reed was closely associated with the Flats' organizers during thedrive of that union, and was active in its campaign although he didbecome an officer.The respondent's foremen seemed to identify himas part of this group.There was no particular complaint evidencedagainst his work. In fact Foreman Carder testified he was "veryefficient . . . and none of the boys knew more about that line thanhe did."We believe and find that the respondent did not lay Reedoff in January 1938 because of his seniority or his work, but becauseof his activity on behalf of the Flats.We do not credit Wolfe'sdenialsto the foregoing remarks attributed to him.Cf.footnote67 supra. HAZEL-ATLAS GLASS COMPANY407We find that the respondent by laying off Carl K. Reed, Jr., inJanuary 1938, and thereafter failing to reinstate him, discriminatedin regard to his hire and tenure of employment,'thereby discouragingmembership in the Flats, and interfering with, restraining, andcoercing its employees in the exercise of the rights guaranteed themby Section 7 of the Act.Howard Gainesstarted work for the respondent in 1921, and hadsince been continuously employed by the respondent from June 1,1922, until the time of his lay-off on January 19, 1938.Gains worked3 years as a carry-in boy; then became a stick-up boy. In about1930, he worked 6 months as an extra operator.Then he workedfor over a year as an operator.He has also done work as a floormachinist.Most of the time Gaines, however, worked as a boy.Hewas considered a fast boy inasmuch as he removed castor cups, whichwas considered a fast job.Gaines testified that he asked between 200 to 300 of his fellowemployees to join the Flats, and that he secured about 35 signedapplication cards.He solicited membership in the plant itself, out-side the plant, "in the pool rooms, wherever I saw a man, if I didn'tknow his name and I recognized his face and I knew that he workedthere, I asked him."Gaines openly associated with Ike Lewark,prominent Flats organizer'92 on at least one occasion while Lewarkwas signing up memberships.Moreover, Gaines argued the causeof the Flats at the plant in the presence of his foreman, GroverJunkins.We are satisfied and find that Gaines was an active Flatsmember whose activities on behalf of that union were brought hometo the respondent.It is true that Gaines' testimony as to his unionactivities, particularly as to attendance at Flats meetings, was, asfound by the Trial Examiner, "vague."We believe, however, thatthis deficiency in Gaines' testimony is explained by the circum-stance that Gaines lived at the town of Wilsonburg, at some distancefrom the Flats meeting place in Clarksburg, with the result thathe could not regularly attend Flats meetings. In any event, theintensity of Gaines' union activity is only material as it tends toprove the respondent's motive in severing Gaines' employment.Onthis issue, we find that the respondent was well aware of Gaines'open espousal of, and solicitation on behalf of, the Flats.In determining the respondent's reason for laying off Gaines in1938, we note that Gaines' unusually-long seniority (almost 16 years)would normally have entitled him to remain at work at the plant andsurvive the wide-scale lay-off of boys.Two hundred forty-six of theboys retained in January 1938 had less seniority than Gaines; ofthese 231 were, at the time of the hearing, still employed by 'the re-e0And president of Flats Local #6 at the Rolland Glass Company in Clarksburg. 408DECISIONSOF NATIONALLABOR RELATIONS BOARDspondent.The respondent contended that, and introduced some testi-mony tending to show, Gaines was lazy and a slow worker.Gaines,nevertheless, was complimented on his work by his foreman, GroverJunkins, who admitted at the hearing telling Gaines after his lay-offthat "when things started up he would get back on." Carder, whohad opportunity to observe Gaines' work, testified that Gaines was notlazy and "could do the different jobs."We find that Gaines was acompetent workman and not laid off for insufficiency of merit.Wedeem persuasive on this issue Gaines' long service record of work forthe respondent at a variety of occupations.The respondent madesome effort to show that partial causation for Gaines' lay-off was thatGaines had once reported to work intoxicated in May or June of 1937,more than 6 months before the lay-off.Assuming without decidingthat Gaines had once reported so intoxicated'93 the record makes ap-parent that this contention is specious.Foreman Riley, the respond-ent's'witness, admitted at the hearing that Gaines "was not laid offbecause he came out to work drunk one time," that this incident was"not marked down against him as a black mark."Riley_ also statedat the hearing, "I did not hold it against Howard Gaines."We findthat the above-described incident had no bearing on Gaines' lay-offin January of 1938.In view of all the circumstances, giving weight to the unsatisfactorycharacter of the respondent's explanations for the lay-off of Gaines,Gaines' unusually long seniority in working for the respondent,Gaines' open espousal of the cause of the Flats which was known tothe respondent, and the respondent's pattern of discrimination againstother employees who assumed the cause of the Flats, we find thatGaines was laid off for his Flats membership and activity.We find that the respondent by laying off Howard Gaines on Jan-uary 19, 1938, and thereafter failing to reinstate him, discriminated inrespect to his hire and tenure of employment, thereby discouragingmembership in the Flats and interfering with, restraining, and co-ercing its employees in the exercise of the rights guaranteed them bySection 7 of the Act.Flemie D. Whytsellstarted work for the respondent on April 9,1928, and worked continuously thereafter for the respondent until the1938 lay-off.At first Whytsell helped repair a tank; then he workedin the packing room and the box shop. Soon thereafter he was trans-ferred to the production department where he worked until the lay-e3ForemanRiley testified that Gaineswas the onlyemployee he knew who hadreportedtowork intoxicated and that heremembered"that [Gaines]had been drinking," butRiley in thenext interrogationby counsel inconsistently testified,"Imake it a rule Idon't toleratedrinking on my time;I send them home If they come out drinking onmy time I send them home." Gaines admittedthat at thetime he was sent home hehad some beerbut statedhe told Foreman Riley "he could do that work all right,"pot protesting, however, when Rileyasked himto leave. HAZEL-ATLAS GLASS COMPANY409off.He, was a carry-in and stick-up boy, and he ran cupper and Lippermachines and relieved other boys during rest periods.Whytsell re- -ceived a number of compliments about his work from his foreman.Carder testified that Whytsell could handle fast jobs and that he re-garded him as "an A-1 stick-up boy."We find that Whytsell was awell qualified boy, and not an inefficient worker as contended by therespondent 'Whytsell joined the Flats on or about April 15, 1937, thereaftertaking an active part in its affairs.Whytsell passed out cards, signedup members, "talked up C. I. O. inside the pool halls, on the sidewalkand in my friends' homes and also in my home."He also distributedflyers announcing C. I. O. meetings outside the respondent's groundsat the time of rotation of shifts and solicited membership during therest periods at the plant, where Foreman Ezra Riley saw him so en-gaged.Whytsell testified that when he received notice that he wouldbe laid off he asked his foreman, Riley, why this was taking place.Riley replied, "The Union is not running this Company, but the Com-pany officials are running it, and fellows we keep on are the fellowswe can get along with and will do as the Company says."AlthoughRiley denied making this remark, for the reasons above stated incommenting on the testimony of Riley and other foremen, we creditthe testimony of Whytsell, who seems to us to have been a crediblewitness, and find that Riley made the remark attributed to him.Suchfinding is consonant with testimony of Lloyd Phares to the effect thatForeman Riley said of Whytsell, "he is too much for the C. I. O. andisalways going to the- Company with the C. I. O.... we can-not tolerate anything like that."We find further that Riley madethe remark attributed to him by Phares 95While there is some un-certainty in Whytsell's testimony as to various Flats meetings, Whyt-sell, like Gaines, lived out of town and did not attend such meetingsas regularly as other employees, although attending, as the Trial Ex-aminer found, "whenever he could, or whenever he was in town."Forthe reasons stated above in discussion of the case of Howard Gaines,we do not deem Whytsell's irregular attendance at Flats meetingsmaterial to our disposition of this case.We find that the respondentwas well aware of Whytsell's activity on behalf of the Flats.Whytsell would normally have-been retained because of his senioritywhich far exceeded that of the average employee.Two hundred eightof the boys retained had less seniority than he.Of these, 194 werestillworking for the respondent at the time of the hearing in thisproceeding.We have found above that Whytsell was a well quali-94At the hearing there was testimony from the respondent's foremen tending to showthatWhytsell was slow and not a versatile worker.Upon the entire record, and forreasons elsewhere stated, we disbelieve the foremen testifying to this effect.95Upon the entire record we do not credit Riley's denial of the foregoing. 410DECISIONSOF NATIONALLABOR RELATIONS BOARDfled employee, and we do not credit the respondent's explanation thatWhytsell was laid off because of inefficiency, giving consideration alsoin reaching this result to Whytsell's long service for the respondent ina variety of functions.We believe under all the circumstances andwe find that the respondent laid off Flemie D. Whytsell on January19, 1938, and thereafter failed to reinstate him because of his activityon behalf of the Flats.We find that the respondent by laying off Flemie D. Whytsell onJanuary 19, 1938, and thereafter failing to reinstate him, discrim-inated in regard to his hire and tenure of employment, thereby dis-couraging membership in the Flats and interfering with, restraining,and coercing its employees in the exercise of the rights guaranteedthem by Section 7 of the Act.6.The lay-off of and failure to reinstate Francis W. Flynn.Flynn first started working for, the respondent in 1910, and workedfrom then until 1923; from July 7, 1933, he worked continuouslyuntil the lay-off in January 1938.Flynn was a machine operator;he operated the "0. A." machine, which the respondent graduallyabandoned and replaced with the more modern "M. P. L." machines.In February 1935 Flynn's right hand was injured while he wasrunning a machine and he lost the thumb of that hand.However,he continued to operate thereafter.The replacement of the "0. A." machines by the "M. P. L."machines was completed by the spring of 1937. Flynn operatedthe new machines for a time but did not have much success withthem.When Nelson became production manager in July 1937, hediscussed Flynn with David Blackwell and decided to transfer Flynnto the maintenance crew under Lynch.-On Lynch's crew there were C. E. Purnell, Guy Klein, Pickens,and Flynn.Purnell and Klein had been with Lynch for the longesttime and "had begun to get the idea and understand the machines."Flynn was not so experienced in repair work.Lynch testified Flynn"was capable of doing minor things, such as writing an order,going to the store room and bringing up things, filling lubricatorsand wiping grease and dirt off.We had one large lubricator thathad glass sight feeds on it and we kept this glass clean, and minorthings of that kind."Flynn did considerable oiling and lubricatingof machinery and cleaning machines when they were not in operation.In January 1938, Pickens and Flynn were laid off from Lynch'screw; Purnell and Klein were retained. Flynn's work of fillinglubricators has since been replaced by a system of siphons that runto the lubricators from tanks that have to be filled only every 8 HAZEL-ATLAS GLASS COMPANY411or 10 hours; these are now taken care of by a boy in the productiondepartment.Flynn's job has been absorbed by others and is notdone now by any one employee.Flynn joined the Flats on Friday,April 23, 1937.He did notattend the Masonic Temple meeting, but he was present at the Flats'Carmichael meeting.He testified that,he then solicited membersfor the Flats in the poolrooms,on the streets,at the factory, andin the homes."I didn't care what anybody saw. I was out in theopen with it," he said.This was undoubtedly true.Neverthelessit is difficult to tell the extent of Flynn'sunion activities becauseof the character of his testimony.He was a voluble witness, readytovolunteer,and rested largely on generalities.Some of histestimony was improbable.Flynn testified that "every foreman in the plant"observed himsolicitingFlatsmembers.Even when cautioned by counsel that"that is a lot of foremen,"he insisted that 50 foremen had so observedhim.Flynn also testified that Foreman Nicholson told him everyday : "They are going to fire every darn one of you. . . .That wasbrought up every day."Yet Nicholson was a relief foreman andthus did not work with Flynn everyday.Whenasked to estimatein round figures the number of times foremen had spoken to himabout his Flats activities,Flynn replied:"500 times, and then Iwould miss it . . . I am underestimating."Flynn also testified hesaw about 100 feet from the watchbox in the plant a large companynotice, as big as a door,with letters the size of a man's hand, andcontaining about one paragraph of the above-described notice whichWeaver issued on March 29, 1937.Yet no one else saw such a notice.Flynn also testified that 90 percent of the people at the Flints'Fraternal Hall meeting were women and that the Flats' president,the rest of the testimony.Because of these exaggerations and in-accuracies,we find it impossible to determine the extent of Flynn'sunion activities or prominence in union affairs.Because of Flynn's injury to his band, his demotion from theposition of operator,and his relative inexperience and his minorduties in the maintenance crew, and because of the uncertainty ofhis union activities, we find that the respondent laid him off inJanuary 1938 because of a curtailment in production and not becauseof his union activities.7.The discharge and refusal to rehire Harry E. CarderCarder first began to work for the respondent in 1904 at the ageof 11 years.He worked during school recesses until about 1919, atwhich time he left the respondent to work in other glass factories. 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring this time he joined the G. B. B. A. and met Campbell, nowG. B. B. A. vice president.He was also a Flints member at onetime, while working in Louisiana.He returned to the respondent'sClarksburg plant in May 1929 and worked there continuously untilDecember 1939.At the time of his discharge he was a foremanin the hot-end department and had been for over 10 years.In December 1939, the operators' local had a disagreement withthe respondent regarding the cleaning of their machines.When noadjustment was reached, the operators' local called a strike com-mencing on Tuesday, December 12, 1939.The operators reportingon the 6 a. in. shift that day stopped their machines, refused towork, and walked out.Nelson then went to Dwight Radcliff, chairman of the Boys'Branch of the Flints, and asked what the attitude of the Boys'Branch was concerning the strike.Radcliff replied:"Well, I won'toperate," and walked away.Weaver then called John Leonard,also in the Boys' Branch, and asked him if he would have the boysmeet with him (Weaver) in the packing room.Weaver and Nelsonthen walked back to the packing room.However, none of the boysfollowed.So Weaver again asked Leonard to tell the boys that hewanted to talk to them and that he would be in the packing roomto talk to anyone who wanted to listen.This time some of the boyscame.Weaver spoke about the causes of the strike and said that ifany of them wanted to work, there were jobs available.Thereuponsome of the boys went back to work, not as operators, however, butas boys.Nelson then called Foremen Trent, Junkins, and Carder into hisoffice.96He mentioned an important and urgent order the respondenthad in the plant and asked if any of the foremen had any objectionsto operating the machines.Trent and Junkins consented; Cardermade no reply.All the foremen then went out into the plant and -made some changes in the machines so that this special order couldbe run even though the rest of the production stopped. Carderassisted in making these preparations.Carder then went to Nelson and said: "Nels, you are havinglabor trouble and under the conditions, I can't work up there, andI have not operated in 22 years. I hope there are no hard feelings."Nelson according to his own testimony then replied : "Well, Harry,there is no hard feelings on my part, but I would suggest that youget your hat and coat and leave the plant."Nelson then called to Weaver and told him Carder did not wantto work.Weaver approached the tanks and met Carder, who said98Another foreman, Joe McIntyre, was also working in the plant that morning, butNelson overlooked him in the confusion. HAZEL-ATLAS GLASS COMPANY413to him : "I wasn't hired to operate.,When I came back to thisplant, I - had certain definite understandings with John Kirkpat-rick"97 that I would not have to operate a machine.Weaver testi-fied that he thereupon assumed that Nelson had told Carder tooperate a machine and that Carder was refusing to do so.Weaverwas very anxious to get production started again in order to preservebusiness.He therefore told Carder, in the words of his own testi-mony, "that I presumed that if he did not care to perform the onlywork which was available for that turn, and the work that the othershift foremen was performing, that he was quitting, and that if thatwas the situation, I would recommend to him that he leave the plantpromptly, because we were in a state of emergency, and I certainlydid not have time to go into any differences of opinion or to discusswhat he and John Kirkpatrick years ago might have had in theway of an understanding."Carder replied that he was not quitting;that he was not an operator and that the plant was having labortrouble and that he had not operated for many years.He thereuponleft the plant and went home.On Thursday night, December 14, 1939, a conference started be-tween the respondent and the Flints' officials which ended in asettlement of the strike during the early hours of Friday morning,December 15.The conference was devoted entirely to the problemof getting the men back to work. It was finally agreed that "every-thing was returned to normal operation" and that the operators wereto return to work.As the conference was ending, Muhleman, the Flints' representa-tive, said : "Mr.Weaver, I wish you would think about Mr. Carder,and see what you could do for him. I would like to see him backat work."Weaver testified : "I told Mr. Muhleman that Mr. Carderhad not been a member of his union, and I didn't see that he wasthe proper person to represent Mr. Carder, and I told him that ifMr. Carder wanted to talk to me, he could see me through the regularchannels, coming to my office and meeting me at a time it wasmutually convenient."That Friday evening, Muhleman met Carder on the street andsaid: "Harry, go over to the plant.Mr.Weaver wishes to see youand make arrangements and talk it over with you about going towork."On Saturday morning, December 16, 1939, Carder went to Weaver'soffice and said to him : "Mr. Weaver, I understand that you sent forme, and wish to see me with regard to going back to work, andtalking it over."Weaver replied : "Harry, you are mistaken. IAid not send for you. I presume you have either talked to Mr.97Former plant superintendent. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDMuhleman or some member of the committee who was present whenyour name was discussed, and the arrangement was if you wanted toseeme, you could come to the plant andseemejust like anyoneelsemight come to see me."Weaver testified : "I further told himthat if his presence there was on the basis that I had sent for him, hewas mistaken, and I considered the conversation at an end."Therewas then some miscellaneous talk which Carder concluded by saying :"I guess,Mr. Weaver, there is nothing more to discuss, and I mightas well gohome."Weaver replied:-"That is right, Harry."Carder thereupon departed.He has not since been employed bythe respondent.On May 24, 1940, he wrote a letter to the respondentsaying : "I wish to renew my demand that I be reinstated to myformer job as foreman."The record thus indicates that Carder refused to do the workof an operator when the operators went on strike; that he was thensent home ; that when the strike was settled and the operators re-turned to work, the Flints requested Carder's reinstatement also;that the respondent refused to discuss the matter with the Flintsand the next day refused to discuss it with Carder; that it therebyrefused to reinstate Carder.The record further shows that if theFlints' request had been granted, he would have returned to workon Friday, December 15, 1939, upon the reopening of the plant.It is clear and we find that the respondent's refusal to reinstateCarder was made because of Carder's sympathy for 98 and assistancerendered the strikers 99 through his own refusal to work.Regarding Carder, the respondent states in one of its briefs:We deny the right of a foreman, who was neither a member oftheUnion, nor eligible for membership therein, to leave hisemployer in the lurch in such an emergency situation, withoutsuffering the consequences.This contention, however, in so far as it is based on lack of member-ship in the Union, is clearly without merit.The Board has fre-quently held that discrimination to discourage union membershipis no less a violation of Section 8 (3) of the Act when it is directedagainst a non-union employee.-Likewise, ineligibility for member-98Matter of Rapid Roller Co., a corporationandLocal 120, United Rubber Workers ofAmerica, of giatedwith the C I.0 , 33 N. L. R B, 557.w The respondentmoved at theclose of the hearing that a finding be made that thestrikewas illegal because it was allegedly in violation of the Star Island Agreement.The TrialExaminerdenied thismotion inhis IntermediateReport on the ground thatthe matteris irrelevant.We affirm theruling ofthe Trial Examiner.100Matter of North Shore Dye House,Inc et al.andCleaners and Dyers Local 183 of theAm. Cl. Wkrs. of Am.,24 N. L. It. B 507;Matter ofMexia Textile MillsancTextile!Workers Organizing Committee,11 N. L. R. B. 1167,enf'd,Mexia Textile Mills v. NationalLabor RelationsBoard,110 F (2d) 565 (C. C. A. 5) ;Matter ofLa Paree TlndewgarmentCompany, Inc.andInternational Ladies'Garment Workers' Union,Local No.166, C. I. 0.,17 N. L. It. B.166;Matter of Berkshire Knitting MillsandAmerican,Federation of HAZEL-ATLAS GLASS COMPANY415ship is irrelevant.It is well recognized, for example, that membersof one union or even non-union employees, may join sympatheticallyin the activities of another union in which they are not eligible formembership, or may even assist the employees of another employer,without relinquishing the protection afforded by the Act 102The respondent's statement also suggests that because Carder wasa foreman,he had no right to join in concerted activities with thestriking employees.It is true that we have frequently held foremento be supervisory employees, whose interests lie with the managementand for whose acts the employers are responsible.However, it isalso true that foremen frequently do join labor organizations andthat in many respects their interests lie with the employees as wellas with their employers.The Act does not exclude foremen fromits protection, but instead applies, by virtue of its own wording, toemployees generally, i. e., to "any employee."Both the Board andthe courts have held that foremen come within this category 103Thusin the case ofSkinner and Kennedy,the Circuit Court of Appealsfor the Eighth Circuit said :It is first argued that Eckert is not an employee within the mean-ing of the Act.The contention is that being a foreman he is anemployer and not an employee.Section 2 (2) of the Act isrelied upon wherein an "employer" is defined to include "anyperson acting in the interest of an employer." Section 2 (3), ofHosieryWorkers, Branch #10,17 N L R B 239; see alsoMatter of Air Associates,IncorporatedandInternationalUnion United Automobile Workers of America,LocalNo.365,affiliated with the C 1.O , 20 N L R B 356; enf'd as mod.,National Labor Rela-tionsBoard v. Air Associates,Pncorporated,121 F(2d) 586,decided July 9, 1941,(C C A 2).102Matter of Club Troika,Inc.,andHotel and Restaurant Employees Alliance,Localet at, 2N. L.R B. 90, 94;National Labor Relations Board v. Bites-Coleman Lumber Co ,98 F (2d) 18 C C. A 9 enf'gMatter of Riles-Coleman Lumber Company and Puget Sound Dis-trict Council of Lumber and Sawmill Workers,4N. L R B 679. In the latter case, theUnited States Circuit Court of Appeals for the Ninth Circuit noted:"Particular objectionismade to the order requiring reinstatement of two of respondent's foremen who walked offwith the others,but who, by reason of their supervisory positions or location in the woods,could not have belonged to the Union even had they so desiredThe order was proper "Cf:Matter of TheNilesFire Brick CompanyandUnited Brick Workers L. I U No. 198,affiliated with the Congress of Industrial Organizations,30 N L R B 42610Matter of Skinner and Kennedy Stationery CompanyandSt Louis Printing Pressmen'sUnion No. 6, Inc. et al13 N.L. R B. 1186, 1193, enf'dNational Labor Relations Boardv.SkinneritKennedy Stationery Company,113 F. (2d) 667(C.C.A. 8) ;Matter ofAtlantic Greyhound CorporationandBrotherhood of Railroad Trainmen,7 N. LR B 1189,1196;Matter of Eagle-Picker Mining it Smelting Company, etc.andInternational UnionofMine, MillitSmelter Workers,etc.,16 N. L. R.B 727, enf'd as mod,Eagle PickerMining it Smelting Co v National Labor Relations Board,119 F. (2d) 903(C. C. A. 8),rehearing den , June 9,1941 ;Matter of North Shore Dye House,Inc, et al.andCleanersand Dyers Local 183 of the Amalgamated Clothing Workers of America,24 N L R B. 507,Matter of Theurer Wagon Works, Inc.andInternational Union, United Automobile Work-ers of America,Locals 259 and 374,18 N. L. R. B 837.Matter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,etc, 8 N L R B. 440E472; Matter of The Warfteld Company, etcandInternational Union of Operating Engineers,LocalNo. 399,et al,6 N L. R. B. 58;Matter of Chambers CorporationandAllied StoveMounters at al.,21 N L.R B. 808;National Labor Relations Board v. Biles-Coleman LumberCo., see footnote 101,supra. 416DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Act is ignored. It provides that "The term `employee' shallinclude any employee."There is no inconsistency in these pro-visions when facts are taken into consideration.A foreman, inhis relation to his employer, is an employee, while in his relationto the laborers under him he is the representative of the employerand within the definition of Section 2 (2) of the Act.Nothing inthe Act excepts foremen from its benefits nor from protectionagainst discrimination nor unfair labor practices of the master.As a striking employee Carder was entitled to reinstatement at theend of the strike, unless his place was already filled.104We find therespondent's refusal to reinstate him because he joined in the strikeconstituted a discrimination as to his tenure of employment by whichthe respondent discouraged membership in labor organizations, andinterfered with, restrained, and coerced its employees in the exerciseof the rights guaranteed them by Section 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III, above,occurring in connection with the operations of the respondent de-scribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.THE REMEDYHaving found that the respondent has engaged in unfair labor prac-tices, we shall order it to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies of the Act and torestore as nearly as possible the conditions which existed prior to thecommission of the unfair labor practices.We have found that the respondent discharged Thomas Berry onMay 24, 1937, and that the respondent failed to reinstate said Berryin June 1937 and on March 15, 1938, failed to reinstate Carl C.McClung, Lloyd L. Phares, Guy J. Radcliff, and James C. Casto becauseof their membership in and activity on behalf of either the Flats orthe Flints.We have further found that the respondent refused toreinstateHarry E. Carder on December 15, 1939, because of his ac-tivity on behalf of the Flints.We shall therefore order that therespondent offer each of these men immediate and full reinstatement104National Labor Relations Board v.MackayRadio&Telegraph Company,304 U. S 333,iev'g 92 F. (2d) 761, which aft'd 87 F. (2d) 611(C. C. A. 9)which set asideMatter ofMackay Radio&Telegraph Company, a corporationandAmerican Radio Telegraphists'Association,San Francisco Local No. 3,1 N. LR. B. 201. HAZEL-ATLAS GLASS COMPANY417to the positions which they would have otherwise received, withoutprejudice to their seniority and other rights and privileges.105Weshall order the respondent to make whole Carl C. McClung, Lloyd L.Phares, Guy J. Radcliff, James C. Casto, and Harry E. Carder forany loss of pay they may have suffered by reason of the failure toreinstate them, by payment to each of them of a sum of money equalto the amount he normally would have earned as wages from the dateof the the discriminatory failure to reinstate him to the date of theoffer of reinstatement, less his net earnings 106 during said period.Since the Trial Examiner found that the respondent had not dis-criminated against Thomas Berry, we shall in the exercise of our dis-cretion order the respondent to make Thomas Berry whole for anyloss of pay he has suffered by reason of his discharge and the respond-ent's failure to reinstate him by payment to Thomas Berry of a sumof money equal to the amount he would normally have earned as wagesfrom May 24, 1937, the date of his discharge, until November 12, 1940,the date of the Intermediate Report, and from the date of our orderto the date of the offer of reinstatement, 107 less his net earnings 108 duringsaid period.-We have also found that the respondent laid off -and* failed toreinstateG. E. Rogers, William J. Radcliff, Carl K. Reed, Jr.,Howard Gaines, and Flemie D. Whytsell on January 19, 1938, be-cause of their membership in or activity on behalf of either theFlats or the Flints.It will therefore be ordered that the respondentoffer each of these men immediate and full reinstatement to the posi-tions from which they were laid off, or equivalent positions, withoutprejudice to their seniority and other rights and privileges.We shall106Any existing valid closed-shop contract between the Flints and the respondent offersno obstacle to our order of reinstatement since the stipulation of partial settlement ofthe case referred to above, entered into by the respondent,the Flints,the Flats, G. E.Rogers, on behalf of himself and other complainants,and the Board,expressly providesin part:In the event that the American Flint Glass Workers Union is chosen as thecollective bargaining representative by the employees in the election heretoforereferred to, it is agreed that . . . the other complainants named in the complaint[those excepting Carder whose cases of alleged discrimination are discussed above]should it ultimately be determined in this proceeding that the termination of theiremployment was in violation of the National Labor Relations Act, shall also begiven the opportunity to become members of the American Flint Glass WorkersUnion within 30 days after such determination1°e By "net earnings"ismeant earnings less expenses,such as for transportationroom, and board, incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent,which would not have been incurred but for hisunlawful discharge and the consequent necessity of his seeking employment elsewhere.SeeMatter of Crossett Lumber CompanyandUnited Brotherhood of Carpenters andJoiners of America, Lumber and Sawmill Workers Union,Local 2590,8 N. L. R. B. 440.Monies received for work performed upon Federal,State, county,municipal,or otherwork-relief projects shall be considered as earningsSeeRepublic Steel Corporation v.National Labor Relations Board,311 U. S. 7.IDT Matter of E. R. Haffelfinger Company, IncandUnitedWallPaper Craftsof NorthAmerica, Local No.6, 1 N. L. R.B. 760.lox See footnote 106,supra. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDorder the respondent to make whole G. E. Rogers, William J. Rad-cliff, and Carl K. Reed, Jr. for any loss of pay they may have sufferedby reason of their lay-off, by payment to each of them of a sumof money equal to the amount he normally would have earned aswages from the date of his lay-off to the date of the offer of rein-statement, less his net earnings 109 during said period.Since the TrialExaminer found that the respondent had not discriminated againstHoward Gaines and Flemie D. ,Whytsell, we shall, in the exerciseof our discretion, order the respondent to make Howard Gaines andFlemie D. Whytsell whole for any loss of pay they have suffered byreason of their lay-offs, by payment to each of them of a sum ofmoney equal to the amount he normally would have earned as wagesfrom the date of his lay-off until November 12, 1940, the date of theIntermediate Report, and from the date of our order to the dateof the offer of reinstatement, less his net earnings 110 during suchperiod.We have found that the respondent did not lay off, terminate theemployment of, or refuse to reinstate Francis W. Flynn because ofhis membership in or activity- on behalf of either of the labor or-ganizations here involved.We shall therefore order that the com-plaint be dismissed in so far as it alleges that the respondent has vio-lated Section 8 (3) of the Act with respect to Francis W. Flynn.Upon the basis of the foregoing findings of fact, and upon theentire record in the case, the Board makes the' following :CONCLUSIONS OF LAW1. ,The Glass Bottle Blowers Association of the United States andCanada, the American Flint Glass Workers Union of North Americaand Locals 5, 54, and 88 thereof and Branches 565, 566, 567, 568,569, 570, and 580 thereof, and the Federation of Flat Glass Workersand Hazel-Atlas Local 48 thereof,"' are labor organizations withinthe meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of em-ployment of Thomas Berry, Carl C. McClung, Lloyd L. Phares, GuyJ. Radcliff, James C. Casto, G. E. Rogers, William J. Radcliff, CarlK. Reed, Jr., Howard Gaines, Flemie D. Whytsell, and Harry E.Carder, thereby discouraging membership in the American FlintGlassWorkers Union of North America and in the Federation ofFlat GlassWorkers,112 the respondent has engaged in and is en-gaging in unfair labor practices, within the meaning of Section 8(3) of the Act.109 See footnote 108,supra.uo See footnote 106,supra.m See footnote 3,supra.See footnote3, supra. HAZEL-ATLAS GLASS COMPANY4193.By interfering with, restraining, and coercing,its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practices,within the meaning of Section 8 (1) of the Act.4.The aforesaid unfair labor practiced are unfair labor practicesaffecting commerce, within the meaning of Section 2 (6) and (7)of the Act.5.The respondent, by terminating, laying off, and refusing toreinstate Francis W. Flynn, has not engaged in unfair labor practiceswithin the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that the re-spondent, Hazel-Atlas Glass Company, Clarksburg, West Virginia, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouragingmembership in the American Flint GlassWorkers Union of North America and Locals 5, 54, and 88 thereofand Branches 565, 566, 567, 568, 569, 570, and 580 thereof, and the Fed-eration of Flat Glass Workers and Hazel-Atlas Local 48 thereof '113 orany other labor organization of its employees, by laying off, dis-charging, or refusing to reinstate any of its employees because ofmembership in, or activity in connection with any such labor or-ganization, or by discriminating in any other manner in regard totheir hire or tenure of employment or any term or condition of'theiremployment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to-form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Thomas Berry, Carl C. McClung, Lloyd L. Phares,Guy J. Radcliff, James C. Casto, and Harry E. Carder immediateand full reinstatement to the positions to which they normally wouldhave been reinstated, without prejudice to their seniority and othersights and privileges previously enjoyed by them;°3See footnote 3,supra 420DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Offer to G. E. Rogers, William J. Radcliff, Carl K. Reed, Jr.,Howard Gaines, and Flemie D. Whytsell immediate and full rein-statement to the positions from which they were laid off, or their,equivalent, without prejudice to their seniority and other rights andprivileges previously enjoyed by them;(c)Make whole said Carl C. McClung, Lloyd L. Phares, Guy J.Radcliff, James C. Casto, Harry E. Carder, G. E. Rogers, WilliamJ. Radcliff, and Carl K. Reed, Jr., for any loss of pay they may havesuffered by reason of the respondent's discrimination against them,by payment to each of them, respectively, of a sum of money equalto that which he normally would have earned as wages from the dateof the discrimination against him to the date of the offer of rein-statement, less his net earnings during said period;(d)Make whole said Thomas Berry, Howard Gaines, and FlemieD.Whytsell, for any loss of pay they may have suffered by reasonof the respondent's discrimination against them, by payment to eachof them, respectively, of a sum of money equal to that which henormally would have earned as wages from the date of the discrimi-nation against him to the date of the Intermediate Report, and fromthe date of this Order to the date of the respondent's offer of rein-statement less his net earnings during said periods;(e) Immediately post notices in conspicuous places throughout itsplant, and maintain such notices for a period of at least sixty (60)consecutive days, stating that the respondent will not engage in theconduct from which it has been ordered to cease and desist in para-graphs 1 (a) and (b) of this Order, and that it-will take the affirma-tive action set forth in paragraphs 2 (a), (b), (c), and (d) of thisOrder, and that the respondent's employees are free to become orremain members of the American Flint Glass Workers, or any otherlabor organization, and that the respondent will not discriminateagainst any employee because of membership in or activity on behalf ofsuch organization;(f)Notify the Regional Director for the Sixth Region, in writing,within ten (10) days from the date- of this Order what steps therespondent has taken to comply herewith.AND IT ISFURTHER ORDEREDthat the complaint be, and it hereby is,dismissed in so far as it alleges that the respondent has engaged inunfair labor practices within the meaning of Section 8 (3) of the Actwith respect to Francis W. Flynn.MR. WM. M. -LEIsEasoN,dissenting :All issues with respect to the contract between the respondentand the Flints having been settled by stipulation, and the Board hav-ing conducted an election pursuant to the stipulation, I see no good HAZEL-ATLAS GLASS COMPANY421purpose served by rehashing the whole controversy and issuing thisDecision and Order.The Flints won the election conducted by the Board.What goodpurpose is served by ordering the respondent to cease and desistfrom discouraging membership in this organization, which now hasa valid closed-shop contract?On the other hand, the Flats lost theelection and the closed-shop contract excludes their members fromemployment.What purpose is served by ordering the respondentto cease discriminating against the Flats when a valid closed-shopcontract requires just such discrimination? It seems to me futilealso to pretend to reinstate members of the Flats in the face of thevalid contract which prohibits their employment.451269-42-vol. 34-28